DETAILED ACTION
Response to Amendment
The amendment was received 10/26/20. Claims 1-11 are pending.
Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:  
Regarding claim 1, claim 1 is missing “and” for the last limitation.
Thus, claims 2-9 are objected.
Regarding claim 11, claim 11 is missing “and” for the last limitation.
Appropriate correction is required.
Oath/Declaration
The declaration of 10/26/20 has been considered. Accordingly, the examiner will comment.
The declaration states, emphasis added:
“5.    By way of summary, the limitations defined in at least claims 1, 9 & 10 provide limitations that are not taught in the Kane publication. Furthermore, I do not see how modifying the publication of Kane can be used to produce a foot orthotic suitable for use in stabilising a foot during surgery.”

The examiner first notes that claims 1 and 9 are rejected under 35 USC 102;thus, no “modifying” needed.
Regarding method claim 10, method claim 10, along with claims 1 and 9, is NOT interpreted under 35 USC 112(f) as detailed below.




The declaration states, emphasis added:
“7.    I note the numbered claims are written in a somewhat unusual and broken up form but the elements they define appear quite clear. In claim 1, there is set out the steps of forming a foot orthotic that is used to support a foot during surgery. The method requires disposing a patient’s foot in a weight-bearing position making sure that the subtalar joint is in the neutral position (see paragraph 0042). The toes of the foot are then dorsiflexed into or toward the Windlass mechanism (see paragraph 0047).”

The examiner notes that “support a foot during surgery” and “subtalar joint” via-- https://ankleandfootcentre.com.au/subtalar-arthritis/-- are not claimed:
Where is the Subtalar Joint 
The subtalar joint is a joint in the foot under the ankle joint.

    PNG
    media_image1.png
    301
    1024
    media_image1.png
    Greyscale

The subtalar joint is responsible for pronation and supination  of the foot.

    PNG
    media_image2.png
    720
    1024
    media_image2.png
    Greyscale


“[0042] Referring to the drawings generally, like reference numerals are used to denote like components unless expressly noted otherwise.  It will be understood the term "surgical foot orthotic" or the like is used to denote a foot orthotic configured for use in a surgical environment and includes an orthotic in sterile form per se or an orthotic enclosed in a suitably sterile bag or envelope.  Further, it will be understood that the term "neutral position" or the like of the foot refers to an orthopaedic definition of subtalar neutral being the position in which the forefoot is locked on the rear-foot with maximum pronation of the midtarsal joint such that the foot is neither pronated or supinated.  Yet further, it will be understood that whilst a surgical procedure of the ankle region of the foot connecting the lower leg thereto is described with reference to the preferred embodiment, it will be appreciated that the invention is applicable to surgeries of the foot, ankle region or lower leg immediately adjacent the ankle.”

wherein “pronation”, as shown in the above webpage, is defined via Dictionary.com:
MEDICAL DEFINITIONS FOR PRONATE
pronate
v.
To turn or rotate the hand or forearm so that the palm faces down or back.

To turn or rotate the sole of the foot by abduction and eversion so that the inner edge of the sole bears the body's weight.

To turn or rotate a limb so that the inner surface faces down or back. Used of a vertebrate animal.

To place in a prone position; and

the “midtarsal joint” is located at the diagonal line via--
https://en.wikipedia.org/wiki/Transverse_tarsal_joint#/media/File:Gray268-transversetarsal.PNG--:

    PNG
    media_image3.png
    1195
    638
    media_image3.png
    Greyscale


“subtalar neutral being the position in which the forefoot is locked on the rear-foot with maximum pronation of the midtarsal joint such that the foot is neither pronated or supinated.”
Instead, “ ‘neutral position’ …refers to an orthopaedic definition of subtalar neutral being the position in which the forefoot is locked on the rear-foot with maximum pronation of the midtarsal joint such that the foot is neither pronated or supinated”
wherein “refers” is defined via Dictionary.com:
refer
verb (used with object), re·ferred, re·fer·ring.
1	to direct for information or anything required:
He referred me to books on astrology.
2	to direct the attention or thoughts of:
The asterisk refers the reader to a footnote.
3	to hand over or submit for information, consideration, decision, etc.:
to refer the argument to arbitration.
4	to assign to a class, period, etc.; regard as belonging or related.
5	to have relation; relate; apply.

Thus, “refers” is more directed to reading limitations, like an “asterisk”, from the disclosure into the claims than saying the “ ‘neutral position’ ” is an orthopaedic definition of subtalar neutral being the position in which the forefoot is locked on the rear-foot with maximum pronation of the midtarsal joint such that the foot is neither pronated or supinated. Accordingly, the examiner will not read limitations, such as said “the foot is neither pronated or supinated” as shown in the above webpage, from the disclosure into the claims.




“[0047] Before orthotic (5) is formed in the corrected position, the forefoot 
and toes on the foot (2) of the patient (1) are raised to engage the "Windlass mechanism" (also referred to as Windlass configuration).  The dorsiflexing of the toes, particularly the great toe and preferably at an angle of between 30.degree.  to 50.degree.  and most preferably about 45.degree., causes the plantar fascia of the foot to tighten there by shortening the distance between the calcaneus and the metatarsals to elevate the medial longitudinal arch.  This provides an optimal metier longitudinal arch position with the foot of the patient (1) in the neutral weight-bearing position.  Once the toes are dorsiflexed and the Windlass mechanism engaged, the orthotic (5) is produced.”

“[0066] Pre-fabricated surgical orthotics (12) are preferably provided over a range of sizes to correspond to the size of the foot of a patient that may be required.  Further, the sizes are preferably provided in respect of surgical orthotics (12) that are adapted particularly for a male foot, a female foot or a child's foot.  The prefabricated surgical orthotics (12) are, of course, able to be fully sterilised or placed in a sterile bag for use in a surgical environment and formed by 3-D printing, moulding or computer controlled milling techniques.  The prefabricated orthotics (12) for each foot size can come in a 
range of common corrections including for high and low arches, average arches and where the toes of the surgical orthotic (12) may or may not be angled to engage the Windlass mechanism (i.e. dorsiflexion of toes) depending on whether the foot of the metatarsals on the foot of a patient are too rigid to engage the Windlass mechanism.  In this way, the surgeon can select the prefabricated surgical orthotic (12) at the time of the surgery, such as in emergency or trauma situations or simply when stabilisation of the foot is required, depending on the foot size of the patient and what apparent support may be required such as for arch height and any engagement of the Windlass mechanism.”

Accordingly, this “orthopaedic definition” comprising “subtalar neutral” such that the foot is neither pronated or supinated will require further consideration if clearly claimed within the environment of said “dorsiflexion of toes” i.e., the “Windlass configuration”.



The declaration states, emphasis added:
“8.    Further required by the method is the formation of a first orthotic correcting the stance of the patient whilst in the weight-bearing position and with a dorsiflexed forefoot. This first orthotic is then scanned and modifications to include cut-outs or guide apertures are made to the scanned and electronic image. A 3D printed corrected weight-bearing orthotic is then produced with the cut-outs or guides.”

The examiner notes that Dr. Piraino’s comment #8 is directed to “formation” or as claimed: 
“forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot.”

Accordingly, the examiner notes that “whilst” is not claimed. Instead, claim 1 claims a present tense (“forming”) and a past tense (“dorsiflexed”):
“forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot.”

Thus, “forming” and “dorsiflexed” is not limited to “whilst”. For example. “dosiflexed” comprises two weeks ago, due to being past-tense, and “forming” comprises the time of now, due to being present-tense. Thus, “two weeks ago” and “now” is not “whilst” defined via Dictionary.com:
while
noun
1	a period or interval of time:
to wait a long while; He arrived a short while ago.
2	Archaic. a particular time or occasion.
conjunction
3	during or in the time that.
4	throughout the time that; as long as.
5	even though; although:
While she appreciated the honor, she could not accept the position.
6	at the same time that (showing an analogous or corresponding action):
The floor was strewn with books, while magazines covered the tables.


dorsiflxing”, a present participle comprising the present-tense that participates with the claimed main-verb “forming” also in the present-tense, of the claimed: 
“forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with the dorsiflexing forefoot.”
The declaration states, emphasis added:
“9.    Claim 9 appears to define the performing of a foot or ankle surgery by forming an orthotic using the method of claim 1 and using the orthotic to move the foot of a patient toward or into the windlass mechanism to stabilise the foot while surgery is performed.”

The examiner notes that “to stabilise the foot while surgery is performed” (such that the “forefoot is locked”, via the orthopaedic definition, cited above) is not claimed.
The declaration states, emphasis added:
“10.    Claim 10 does not refer to any other claim and defines a method of using an orthotic formed while the foot is bearing weight whereby the orthotic causes the forefoot of a patient in surgery to be dorsiflexed between 30° to 50°. From the specification, the term “a weight-bearing stance corrected foot orthotic” appears to include disposing the foot of the patient in a weight-bearing neutral position and dorsiflexing the forefoot of the patient into or toward the windlass mechanism. Claim 11 appears to limit the dorsiflexion of the 30° to 50°.”

The examiner notes that “method” claim 10 is NOT interpreted under 35 USC 112(f) wherein the claimed underlying function “to be used” comprises claimed “acts” (such as the claimed “utilizing” “corrected” “adapted”) culminating in the resulting “underlying function” to be used” rather than disclosed acts of:
a)	“disposing” resulting in “disposed”; 
b)	“positioning” or in other words “butted”; and
c)	“maintain…or…support”
 via applicant’s disclosure (US 2020/0187964):
disposing the 3-D printed surgical corrected weight-bearing orthotic 
about the foot of the patient in need of surgery; 

[0031] positioning the 3-D printed surgical corrected weight-bearing orthotic 
to manipulate bone articulation and joint congruency and established the foot of the patient in need of surgery in the Windlass mechanism, or substantially as if the Windlass mechanism is engaged and the foot and bones of the foot requiring surgery are in the neutral or aligned position;”

[0053] FIGS. 13 to 17 are various photographic images of the foot of the patient during surgery, two of the patient (1) in surgery where the surgical orthotic (12) sealed in a sterile bag (13) is a butted up against a bottom of the patient's foot (2) to move the foot into the weight-bearing neutral position immediately after joint preparation to allow the foot to be manipulated into a neutral position (or is close thereto as possible).  
Following the capturing of these images, screw fixation was placed to maintain 
the corrected position of the patient's foot.

[0063] In the surgical theatre, the 3-D printed surgical corrected weight-bearing orthotic is positioned about the foot of the patient in need of the surgery most preferably once they are anaesthetised.  This assists in the manipulation of the foot of the patient requiring surgery to match the weight-bearing surface of the 3-D printed surgical orthotic whereby its positioning manipulates bone articulation and joint congruency and establishes the foot of the patient in need of surgery in the Windlass mechanism, or substantially as if the Windlass mechanism is engaged and the foot and bones of the foot requiring surgery are in the neutral or aligned position.  An invasive surgical procedure on the foot and/or ankle of the patient requiring surgery whilst the 3-D printed surgical corrected weight-bearing orthotic is disposed about the foot is then conducted.

[0069] Lastly, it will be appreciated where there are circumstances in which an 
assistant is not available to the surgeon to maintain the location of the surgical orthotic (12) on the foot of a patient during the actual surgery.  That is, a surgeon orients the surgical orthotic (12) into a position relative to the foot they are satisfied with and the orthotic (12) is then maintained in place by an assistant while the surgeon operates on the foot.  When the assistant is not available, it is preferable to have a jig or the like to 
support the orthotic in place on the bottom of the foot while the surgeon operates.






The declaration states, emphasis added:
“14.    It is immediately obvious to me that the disclosure of Kane is not used to correct the stance of the patient and merely employs a manipulated pressure map to support a predetermined area more than others. I do not see there being any possibility of using the foot orthotic of the Kane publication during surgery as the dynamic measurements the foot made in paragraph 0054 simply redistribute the weight of the foot to provide the more uniform pressure map. This in no way aligns the foot or corrects it so that the often tremendously difficult task of foot surgery can be performed with the bones of the foot best approximating a most desired anatomical position rather than merely minimising the pressure gradient across a foot during walking. This is further supported by paragraph 0080 of the Kane publication which discusses determining the actual size of the patient’s foot. It is stated at the end of the paragraph “dimensions of the generic orthotic can be scaled to correspond to the individual” which is supported by paragraph 0091 referring to Fig.6 describing allowing the user to modify the model to fit to a patient. This will not work for the performance of surgery as the foot necessarily needs to be in the most suitable anatomical position when the orthotic is formed. See paragraph 0091 where it is stated that “This will allow the clinician to modify the model to fit the patient... Allow the user to fully customise the model to their liking”.”

The examiner respectfully disagrees since Kane teaches “providing the orthotic…over the course of the gait cycle” comprising a “stance”-“phase” “of gait” to “correct” “an orthopedic problem” or an “uneven weight distribution…during gait” or “flat foot” that “is a frequent problem” “over the course of the gait cycle” via: 	
“[0011] Due to uneven weight distribution, many patients who suffer from flat 
foot tend to apply all the pressure on their calcaneus and the inner side of the foot during gait.  This also affects foot posture when the patient is standing still, because a patient with flat foot will have his or her ankles pronated.  In order to correct this pathology, the foot needs to rebalance the forces that act on the arch so it can improve function and lessen the chance for further or subsequent development of deformity [7].  Flat foot is a result of deformities in the structure of the foot which creates an uneven loading of body weight that often leads to foot pains.  In order to fix this pathophysiology, an orthotic can be created that can help redistribute the pressure by recreating the arches with wedges to the midfoot.”;









lead to serious implications, such as inability to do normal activities like walking and running.  Flat foot is a frequent problem in both children and adults and presents itself as a lowering of the medial foot and plantar arch [2].  Flat foot can produce severe pain and disability if left untreated [6].  Flat foot occurs when the arch of the midfoot has completely flattened, which results in an uneven distribution of weight.  Patients suffering from flat foot develop pains when they are in motion and often require an orthotic to help correct for deformities.  An increase in the arch-flattening effects of the triceps surae or an increase in the weight of the body will tend to flatten the arch [7].  Weakness of the muscular, ligamentous, or bony arch supporting structures will lead to collapse of the arch [7].  As a result of flat foot pathophysiology, the ankle becomes shifted towards the inner section of the foot, placing weight in the medial edge of the foot, as compared to the normal foot position when the person is standing under static conditions [8].”;
“[0013] Currently, most custom orthotics are made using a static impression or pressure map of a patient's feet.  When the foot is static, the pressure of the body is distributed across the calcaneus and the metatarsals.  When the foot is dynamic, the pressure is more localized, and moves from the calcaneus to the lateral arch, then to the outer metatarsals, and finally to the toes and the hallux, in one long rolling motion.  One form of gait classification lists this process in six phases: heel strike, foot flat, mid-stance, heel-off, toe-off, and finally mid-swing [5].  Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.  Additionally, current static techniques for custom orthotics involve free-hand fabrication of the orthotic.  This introduces a degree of variability when acquiring measurements from the plantar surface of a patient's foot [9].”; and

“[0104] 5) Allow for real time monitoring of pressure by providing the orthotic with pressure sensors that can measure pressure over the course of the gait cycle.”               

wherein “orthotic” is defined via Dictionary.com:
orthotic
noun
1	Also orthosis. a device or support, especially for the foot, used to relieve or correct an orthopedic problem.






The declaration states, emphasis added:
“14.    It is immediately obvious to me that the disclosure of Kane is not used to correct the stance of the patient and merely employs a manipulated pressure map to support a predetermined area more than others. I do not see there being any possibility of using the foot orthotic of the Kane publication during surgery as the dynamic measurements the foot made in paragraph 0054 simply redistribute the weight of the foot to provide the more uniform pressure map. This in no way aligns the foot or corrects it so that the often tremendously difficult task of foot surgery can be performed with the bones of the foot best approximating a most desired anatomical position rather than merely minimising the pressure gradient across a foot during walking. This is further supported by paragraph 0080 of the Kane publication which discusses determining the actual size of the patient’s foot. It is stated at the end of the paragraph “dimensions of the generic orthotic can be scaled to correspond to the individual” which is supported by paragraph 0091 referring to Fig.6 describing allowing the user to modify the model to fit to a patient. This will not work for the performance of surgery as the foot necessarily needs to be in the most suitable anatomical position when the orthotic is formed. See paragraph 0091 where it is stated that “This will allow the clinician to modify the model to fit the patient... Allow the user to fully customise the model to their liking’.”; and

“18.    From the above, I do not see how the method of making an orthotic of the Kane publication can be modified as the method of Kane is fundamentally inconsistent for use with the foot during surgery for the reasons mentioned above. The foot of the patient requiring surgery is needed to be placed into the neutral load-bearing position with the forefoot dorsiflexed towards or into the windlass mechanism. It is not possible to commence production for an orthotic to be used in surgery that is not so corrected from the beginning.”

The examiner notes that “during surgery” is not claimed in claims 1,9 and 10. Thus, the examiner will not read limitations from applicant’s disclosure in claims 1,9 and 10 that are not in the claims.
The claimed “In” of claim 10’s “In a foot and/or ankle invasive surgery” comprises “during”; however, the claimed “In” also comprises other meanings, such as “space”: like an emergency room, via Dictionary.com and thus is not limited to “during”:






preposition
1	(used to indicate inclusion within space, a place, or limits):
walking in the park.
2	(used to indicate inclusion within something abstract or immaterial):
in politics; in the autumn.
3	(used to indicate inclusion within or occurrence during a period or limit of time):
in ancient times; a task done in ten minutes.
4	(used to indicate limitation or qualification, as of situation, condition, relation, manner, action, etc.):
to speak in a whisper; to be similar in appearance.
5	(used to indicate means):
sketched in ink; spoken in French.
6	(used to indicate motion or direction from outside to a point within) into:
Let's go in the house.
7	(used to indicate transition from one state to another):
to break in half.
8	(used to indicate object or purpose):
speaking in honor of the event.














The declaration states, emphasis added:
“14.    It is immediately obvious to me that the disclosure of Kane is not used to correct the stance of the patient and merely employs a manipulated pressure map to support a predetermined area more than others. I do not see there being any possibility of using the foot orthotic of the Kane publication during surgery as the dynamic measurements the foot made in paragraph 0054 simply redistribute the weight of the foot to provide the more uniform pressure map. This in no way aligns the foot or corrects it so that the often tremendously difficult task of foot surgery can be performed with the bones of the foot best approximating a most desired anatomical position rather than merely minimising the pressure gradient across a foot during walking. This is further supported by paragraph 0080 of the Kane publication which discusses determining the actual size of the patient’s foot. It is stated at the end of the paragraph “dimensions of the generic orthotic can be scaled to correspond to the individual” which is supported by paragraph 0091 referring to Fig.6 describing allowing the user to modify the model to fit to a patient. This will not work for the performance of surgery as the foot necessarily needs to be in the most suitable anatomical position when the orthotic is formed. See paragraph 0091 where it is stated that “This will allow the clinician to modify the model to fit the patient... Allow the user to fully customise the model to their liking’.”; and

“16.    I understand that the Kane publication cleverly uses multiple pressure plate images of a foot during the walking motion to generally correct pressure differentials in the foot such as caused by flat-footedness. This is simply not compatible with the performance of surgery on a foot or ankle where the orthotic supports the foot or ankle as Kane requires some “guessing” rather than by dorsiflexing the forefoot into or toward the windlass mechanism whilst in the neutral position under load.”

The examiner notes that “aligns the foot or corrects it” is not claimed in claim 1. Instead, claim 1 says “forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot”.
The examiner notes that “performance of surgery” is not claimed in claim 1. Instead, claim 1 says “a surgical corrected weight-bearing orthotic”.
Thus, the examiner will not read limitations from applicant’s disclosure in claims 1,9 and 10 that are not in the claims.


The declaration states, emphasis added:
“15.    As stated, the orthotic must be formed with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism. This places the foot in the most appropriate position to perform surgery and there is nothing in the Kane publication that suggests doing this.”

The examiner notes that “orthotic…formed with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism” is not claimed.
Instead, claim 1 says “forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot” wherein “ing” of “forming” is defined via Dictionary, emphasis added:
-ing
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

Accordingly, applicants implying that: 
“orthotic…formed with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism”

occurs in claim 1, line 8,9’s:
“scanning the first orthotic and forming an electronic image of the corrective load bearing surface thereof”.






“[0045] The formation of the foot orthotics is to align the feet of the patient 
to be in a weight-bearing neutral position.  FIG. 1 is a photograph of the rear of the patient (1) (or the lower part of their legs) at the commencement of the process of preparing an orthotic.  The misalignment of the left foot in the photo shows the magnitude of the departure from the weight-bearing neutral position of that foot (2).  FIG. 2 is a photograph of the same patient with both feet moved into the corrected weight-bearing neutral position.”
	
	However, the examiner will not read limitations from the disclosure into the claims and thus will render the broadest reasonable interpretation of the claims in light of applicant’s disclosure.
Additionally, applicants are implying that the claimed “forming” is “expressing the…verb…result” of “formed”. However, the disclosure leaves one of skill in the art wondering at what point the claimed “forming” “expressing the…verb…result” of “formed” occurs via applicant’s disclosure, certainly not by the magical flick of the big toe of “paragraph” 3, i.e., “[0010]”, and presto-magic an orthotic comes out of thin air, via:







of forming a surgical foot orthotic, the steps including: 
[0009] disposing a patient's foot or both feet in a weight bearing neutral 
position; 
[0010] dorsiflexing the forefoot or forefeet of the patient such that patient's 
foot or feet are in or towards the Windlass configuration thereof; 
[0011] forming a first orthotic correcting the stance of the patient in the 
weight bearing position with dorsiflexed forefoot; 
[0012] scanning the first orthotic and forming an electronic image of the 
corrective load bearing surface thereof; 
[0013] modifying the electronic image to include one or more guide apertures or 
cut-outs; 
[0014] 3-D printing a surgical corrected weight-bearing orthotic from the 
modified electronic image, said surgical orthotic including the one or more 
guide apertures or cut-outs. 
[0015] According to a second aspect of the invention there is provided a 
surgical foot orthotic for the foot of a patient, the surgical foot orthotic being formed by the method according to the first aspect of the invention. 
[0016] According to a third aspect of the invention there is provided a method 
of performing foot and/or ankle surgery on a patient in need thereof, the method comprising the steps of: 
[0017] forming a surgical foot orthotic as defined in any one of paragraphs 1 to 7;”
Thus, one of skill in the art will conclude that “formed” clearly occurs at 

“paragraph…7”, i.e., [0014]:

“[0014] 3-D printing a surgical corrected weight-bearing orthotic from the modified electronic image, said surgical orthotic including the one or more guide apertures or cut-outs.” and not at “paragraph…1”:








“[0011] forming a first orthotic correcting the stance of the patient in the 
weight bearing position with dorsiflexed forefoot;”
	
wherein “forming” is defined via Dictionary.com:
form, verb (used with object)
32	to construct or frame.
33	to make or produce.
34	to serve to make up; serve as; compose; constitute:
The remaining members will form the program committee.
35	to place in order; arrange; organize.
36	to frame (ideas, opinions, etc.) in the mind.
37	to contract or develop (habits, friendships, etc.).
38	to give form or shape to; shape; fashion.
39	to give a particular form or shape to; fashion in a particular manner:
Form the dough into squares.
40	to mold or develop by discipline or instructions:
The sergeant's job was to form boys into men.
41	Grammar.
a	to make (a derivation) by some grammatical change:
The suffix “-ly” forms adverbs from adjectives.
b	to have (a grammatical feature) represented in a particular shape:
English forms plurals in “-s”.

	Accordingly, applicant’s disclosure does support as least definitions 38-40:

“[0046] In the preferred embodiment, the formed orthotic (5) can be seen disposed intermediate each of the patient's feet (2) and a support surface (6).  The feet of the patient are aligned in manner set forth and published in International Patent Application No. PCT/AU2014/050242 or U.S.  Pat.  No. 7,125,509.  The latter patent forms an orthotic (5) using a plaster cast method and the former forms an orthotic (5) using mouldable thermoplastic materials.  The disclosure of PCT/AU2014/050242 and U.S.  Pat.  No. 7,125,509 are both incorporated into the description of the preferred embodiment of the present invention in their entirety.”

wherein “mouldable” is defined via Dictionary.com, emphasis added “To change in

shape”:

MEDICAL DEFINITIONS FOR MOLD (1 OF 2)
mold 11
n.
A shaped receptacle into which material is pressed or poured in making a cast.
A frame around which something is formed or shaped.
The shape of an artificial tooth or teeth.
v.
To shape a mass of plastic material in or on a mold.
To change in shape. Used especially of the adaptation of the fetal head to the pelvic canal.

“15.    As stated, the orthotic must be formed with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism. This places the foot in the most appropriate position to perform surgery and there is nothing in the Kane publication that suggests doing this.”; or

“15.    As stated, the orthotic must be  changed in shape with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism. This places the foot in the most appropriate position to perform surgery and there is nothing in the Kane publication that suggests doing this.”

Accordingly, Kane teaches “flexible” “orthotics” via:
[0012] There are currently two types of custom orthotics being used to treat 
pathophysiology of the feet.  Accommodative orthotics are made of soft flexible materials, usually ethylene-vinyl acetate (EVA), with the goal of cushioning any deformations in the foot.  Functional orthotics are made to control the mechanics of the foot and are generally made out of more rigid materials like high density polypropylene [7].  Functional orthotics are used to hold the foot in a therapeutic position, while controlling joint movement [9].

	However, “orthotic…changed in shape” requires further consideration with the environment of claim 1 such as the claimed “Windlass configuration”.
	In addition, this comment 15
“15.    As stated, the orthotic must be formed with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism. This places the foot in the most appropriate position to perform surgery and there is nothing in the Kane publication that suggests doing this.”

recalls 35 USC 112(a):

Claims 1-11 are reviewed under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “formed”, which is/are critical or essential to the practice of the invention but NOT not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
 the action of the verb or its result, product, material, etc.” via said:
-ing
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

Thus, claims 1-9 and 11 are not rejected under 35 USC 112(a) because the claimed “forming” include within scope “form” and/or “formed”.
Claim 10 is silent about “formed”; however, the claimed “utilizing a weight-bearing stance corrected foot orthotic” implies a formed orthotic, because the claimed orthotic is being used via the claimed “utilizing”. Utilizing or using an orthotic that is not formed does not make sense in claim 10; thus, the claimed orthotic is understood to be formed in claim 10.
Thus claim 10 is NOT rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “formed”, which is/are critical or essential to the practice of the invention but NOT not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
not in applicant’s fig. 1:5, comprising the claimed “forming”. 
Note that limitations from applicant’s disclosure (such as applicant’s figure 1:5 and figure 2:5) regarding the claimed “forming” (as in forming a new shape from an old shape) are not read as further limitations into claims 1-11. Rather, claims 1-11 are interpreted under the broadest reasonable interpretation.
















The declaration states, emphasis added:
“17.    I take the further opportunity to note that Kane does not appear to disclose the disposal of apertures or guides in the orthotic which, as a practising surgeon, is very important. Having a foot stabilised and not being able to access part of the foot such as to insert screws provides no assistive benefits to carrying out a procedure on a foot or ankle.”

The examiner agrees and thus a new grounds of rejection under 35 USC 103 is presented in view of Gosieski, Jr. et al. (US Patent 9,817,439) that teaches apertures corresponding to fig. 13:234 that represent holes for each insertion post (i.e., the claimed “surgical apparatus”) in fig. 14:232 such that fig. 13:100 as a whole is used to “predict…surgery….outcome(s)” for “competitive events”, such as your punting foot will be ready before the Super Bowl in Tampa Bay, via Gosieski, columns 11,12:
“In various embodiments, the invention can be used to measure the performance of a user's HID and identify and optimize functionally fitting accessories and/or be incorporated into accessories made available for purchase.  Aspects of the invention can be used to provide health-wellness-fitness (HWF) and occupational health and safety (OH&S) professionals continuous real world data about their patients/clients, giving them the ability to improve the quality of their engagement, improve accessibility, increase the speed and accuracy of their diagnostics and treatment, and predict treatment outcomes, such as the need for surgery and its near- and long-term outcome(s), for example.  Embodiments of the present invention can be used by HWF and OH&S professionals to improve productivity enabling prevention through early detection, behavioral awareness, and responsibility delegation, which can provide alternatives for a user who may otherwise require an office visit.  Embodiments of the present invention can also be used to monitor and self-monitor a user's HWF and enable a user to request emergency response, such as an athlete injured during training, an individual feeling unsafe and/or an injured or at risk elderly person, for 
example.  Embodiments of the present invention can be used by athletes and teams to improve the effectiveness of their exercises and training and optimizing performance during competitive events.”

 


The declaration states, emphasis added:
“19.    Furthermore, without the bearing of weight in this configuration it is not possible by any method to produce an orthotic that can place the foot in its most stable position for surgery and any modifications to the orthotic production method of the Kane publication would need to be made with the foot of the person in a neutral position, bearing weight and with their forefoot moved into or toward the windlass mechanism but this cannot be done with the use of pressure plates or dynamic gate pressure measurements. Importantly in my experience patients requiring foot or ankle surgery very regularly have compromised gaits which in practice means that the patient cannot walk in any way normally on the pressure plates of the Kane publication to produce an orthotic and may even be in say a wheelchair requiring other assistive devices for mobility.”

The examiner notes that “orthotic that can place the foot in its most stable position for surgery” is not claimed. Instead, claim 1 claims “A method of forming a surgical orthotic…including…forming a first orthotic correcting the stance” which can be read but not solely as:
--A method of changing the shape of a surgical orthotic…including…changing the shape of a first orthotic correcting the stance--.
However, “changing the shape” such that the “orthoses” are “shaped” such as via “heat” while protecting “the patient’s foot from burning” is not apparent unless limitations from the disclosure are read into the claims via applicant’s incorporation by reference in entirety of Smith (US Patent 7,125,509) via: 











“As described above, orthoses for the feet are generally prescribed by podiatrists, who are university-trained foot specialists, using variations of a common known method.  Following the diagnosis that orthoses would assist a patient, a podiatrist will take a cast of each foot using a wet plaster bandage.  The foot is held in the air by the podiatrist who attempts to replicate the standing position of the foot, while correctly aligning the sub talor joint so that the foot sits in its correctly aligned position.  The podiatrist then writes instructions on the cast and further instructions on the prescription form which are then sent to a laboratory.  The laboratory technician will create a positive mould and then hand craft the orthoses using the podiatrist's instructions and their own skill.  In such prior art methods it is up to the laboratory technician to guess at how the orthoses should be shaped in order to correct a patient's foot malalignment using the podiatrist's prescription as a guide.  This is because the mould taken by the podiatrist is of the patient's feet in an elevated position, not in a standing or "weight bearing" position.  The technician must therefore guess at how the corrected weight-bearing morphology of a patient's foot differs from the non weight bearing morphology provided by the cast and adjust the orthoses as he sees fit.  As a result, the finished product will be heavily influenced by the technique and level of skill of the technician who is making the orthoses.  Accordingly, with such prior art methods of prescribing and manufacturing orthotic foot devices there is significant opportunity for human error at both the casting, prescription and manufacturing stages.”

c.6,ll. 52-64:
“In an alternative arrangement, the orthotic insole can be produced directly on the apparatus instead of using the plaster cast 50 as a intermediate medium.  U.S.  Pat.  No. 4,747,989 (Peterson) is indicative of the known art in this area.  Essentially a thermally softenable plastics material such as polypropylene is heated to soften it.  If desired a thin, thermally insulative sheet can be located above the softened plastics (to protect the patient's foot from burning).  The heated material is then placed on the 
corresponding liner 42, 43.  Then the adjustments required for the patient are carried out.  Finally the plastics material is allowed to cool and naturally adopts the desired shape of the orthotic innersole.”
	
	Thus, the examiner is starting to understand what is meant by the declarations’ #7’s: 
“the numbered claims are written in a somewhat unusual and broken up form but the elements they define appear quite clear”:

“7.    I note the numbered claims are written in a somewhat unusual and broken up form but the elements they define appear quite clear. In claim 1, there is set out the steps of forming a foot orthotic that is used to support a foot during surgery. The method requires disposing a patient’s foot in a weight-bearing position making sure that the subtalar joint is in the neutral position (see paragraph 0042). The toes of the foot are then dorsiflexed into or toward the Windlass mechanism (see paragraph 0047).”

[0051] As used herein, "mid-stance" is defined as the stage of a human walking 
gait wherein the whole foot is on the ground.  The end of the "mid-stance" stage occurs when the body's center of gravity passes over the top of the foot.  The body's center of gravity is located approximately in the pelvic area in front of the lower spine during standing and walking. 
[0052] As used herein, "heel-off" is defined as the stage of a human walking gait after the body's center of gravity has passed in front of the neutral position (i.e., over top of the foot).  The "heel-off" stage of gait ends when the heel lifts off the ground.














The declaration states, emphasis added:
“20.    Lastly, I comment on the fact that I am not aware of any device or apparatus that proposes to make a foot orthotic to be used in a surgical setting which reliably stabilises the foot of a patient in the manner set out with the steps of claim 1 of this application. It is conventionally understood that the surgeon or an assistant currently directly hold the foot by hand or using a sheet object to prevent movement which is disadvantageous as the foot is not properly stabilised in an ideal position and is often known to move undesirably during the surgery using conventional apparatus.”

The examiner notes that “a foot orthotic…which reliably stabilises the foot”, as described in the applicant’s disclosed “orthopaedic definition” about locking the foot, is not claimed. Instead, claim 1 says “forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot” wherein “stance” is defined via Dictionary.com:
stance
noun
1	the position or bearing of the body while standing:
legs spread in a wide stance; the threatening stance of the bull.
2	a mental or emotional position adopted with respect to something:
They assumed an increasingly hostile stance in their foreign policy.
3	Sports. the relative position of the feet, as in addressing a golf ball or in making a stroke.

 







1. (Examiner’s belief) A method of forming a surgical foot orthotic, the steps including: 
disposing in the surgical foot orthotic (as shown in applicant’s figures 1 and 2) a patient's foot or both feet in a weight bearing neutral position;
dorsiflexing (as clearly shown in fig. 12) the forefoot or forefeet of the patient such that patient's foot or feet are in or towards the Windlass configuration thereof; 
forming (via “mouldable”1) [[a]] the first orthotic (as shown in fig. 12:12) correcting the stance of the patient in the weight bearing neutral position with the dorsiflxing forefoot (said as clearly shown in fig. 12); 
scanning the formed first orthotic (as shown in fig. 2:5 and not in fig. 1:5) and forming an electronic image of the corrective load bearing surface thereof; 
modifying the electronic image to include one or more guide apertures or cut-outs, each aperture or cut-out configured to receive a surgical apparatus therethrough;
3-D printing a surgical corrected weight-bearing orthotic from the modified electronic image, said surgical orthotic including the one or more guide apertures or cut-outs.  
1	“[0046] In the preferred embodiment, the formed orthotic (5) can be seen disposed intermediate each of the patient's feet (2) and a support surface (6).  The feet of the patient are aligned in manner set forth and published in International Patent Application No. PCT/AU2014/050242 or U.S.  Pat.  No. 7,125,509.  The latter patent forms an orthotic (5) using a plaster cast method and the former forms an orthotic (5) using mouldable thermoplastic materials.  The disclosure of PCT/AU2014/050242 and U.S.  Pat.  No. 7,125,509 are both incorporated into the description of the preferred embodiment of the present invention in their entirety.”



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AUSTRALIA on 12/12/18. It is noted, however, that applicant has not filed a certified copy of the AUSTRALIA 2018904720 12/12/2018 application as required by 37 CFR 1.55.


















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 










(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (“be used” in claim 10); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (“be used” in claim 10. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the step of dorsiflexing” in claim 5 because “steps of” “tend” away from 35 USC 112(f);
“the step of providing” in claim 6 because “step of” “tend” away from 35 USC 112(f);
“the step of sterilizing or autoclaving” in claim 7 because “step of” “tend” away from 35 USC 112(f);
“the steps of:
forming…
disposing…positioning…establish….
conducting” in claim 9 because “steps of” “tend” away from 35 USC 112(f); 

“utilizing a weight-bearing stance corrected foot orthotic adapted to be used” in claim 10 because the underlying resulting function “to be used” is modified by the underlying acts of “utilizing”, “correct” and “adapt” wherein “adapted to” is interpreted under MPEP 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019] to mean “designed or constructed”, cited below regarding said MPEP 2111.04; and
“the steps of:
	forming…
		disposing…
		dorsiflexing…
		forming…
		scanning…
		creating…
		modifying…
		3-D printing…
	disposing…
	positioning…
	conducting” in claim 11 because “steps of” “tend” away from 35 USC 112(f)

th paragraph, shown below, emphasis added:  
“Some of the following examples illustrate situations where the term "means" or "step" was not used but either the Board or courts nevertheless determined that the claim limitation fell within the scope of 35 U.S.C. 112(f). Note that the examples are fact specific and should not be applied as per se rules. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery"); Seal-Flex, Inc. v. Athletic Track and Court Construction, 172 F.3d 836, 850, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) ("Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished…. If the claim element uses the phrase ‘step for,’ then Section 112, Para. 6 is presumed to apply…. On the other hand, the term ‘step’ alone and the phrase ‘steps of’ tend to show that Section 112, Para. 6 does not govern that limitation."); Personalized Media, 161 F.3d at 703–04, 48 USPQ2d at 1886–87 (Fed. Cir. 1998); Mas-Hamilton, 156 F.3d at 1213, 48 USPQ2d at 1016 (Fed. Cir. 1998) ("lever moving element for moving the lever" and "movable link member for holding the lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure); Ethicon, Inc. v. United States Surgical Corp., 135 F.3d 1456, 1463, 45 USPQ2d 1545, 1550 (Fed. Cir. 1998) ("use of the word ‘means’ gives rise to a presumption that the inventor used the term advisedly to invoke the statutory mandates for means-plus-function clauses") (quotation omitted). However, compare Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1317-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999) (holding that although the claim elements "eyeglass hanger member" and "eyeglass contacting member" include a function, these claim elements do not invoke 35 U.S.C. 112, sixth paragraph because the claims themselves contain sufficient structural limitations for performing these functions); O.I. Corp. v. Tekmar, 115 F.3d 1576, 1583, 42 USPQ2d 1777, 1782 (Fed. Cir. 1997) (method claim that paralleled means-plus-function apparatus claim but lacked "step for" language did not invoke 35 U.S.C. 112, sixth paragraph).”





not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Accordingly:
Claim 1’s “Windlass configuration” and “forefoot” is interpreted via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, last paragraph:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”





“[0055] Whilst it is most ideal to dorsiflex the toes of the patient by approximately 45 degrees to the plane of the foot (2), it will be appreciated that this angle need not be 45 degrees and maybe some angle approaching this is a best approximation to engage in the Windlass mechanism.  It is also noted with reference to FIG. 12, below the foot (2) of the patient the surgical orthotic (12) is shown (a forefoot portion) to be substantially solid and the mid and rear foot portion include apertures through the sole to allow for temporary and/or permanent fixation of the foot.  It is noted that the 
apertures (9) shown in the mid and rearfoot portion are positioned as holes for a guide so that the surgeon can drill into the bones of the foot (2) and then screw a fixation in place while the foot is being held in the neutral position.”

The website (as of 3 Feb 2021):
https://footeducation.com/bones-and-joints-of-the-foot-and-ankle-overview/
also shows the “forefoot” in fig. 2 with corresponding joints in fig. 3:
Regions of the foot:
Figure 2: Regions of the Foot

    PNG
    media_image4.png
    348
    500
    media_image4.png
    Greyscale



“[0047] Before orthotic (5) is formed in the corrected position, the forefoot and toes on the foot (2) of the patient (1) are raised to engage the "Windlass mechanism" (also referred to as Windlass configuration).  The dorsiflexing of the toes, particularly the great toe and preferably at an angle of between 30.degree.  to 50.degree.  and most preferably about 45.degree., causes the plantar fascia of the foot to tighten there by shortening the distance between the calcaneus and the metatarsals to elevate the medial longitudinal arch.  This provides an optimal metier longitudinal arch position with the foot of the patient (1) in the neutral weight-bearing position.  Once the toes are 
dorsiflexed and the Windlass mechanism engaged, the orthotic (5) is produced.”

[0066] Pre-fabricated surgical orthotics (12) are preferably provided over a 
range of sizes to correspond to the size of the foot of a patient that may be required.  Further, the sizes are preferably provided in respect of surgical orthotics (12) that are adapted particularly for a male foot, a female foot or a child's foot.  The prefabricated surgical orthotics (12) are, of course, able to be fully sterilised or placed in a sterile bag for use in a surgical environment and formed by 3-D printing, moulding or computer controlled milling techniques.  The prefabricated orthotics (12) for each foot size can come in a range of common corrections including for high and low arches, average arches and where the toes of the surgical orthotic (12) may or may not be angled to 
engage the Windlass mechanism (i.e. dorsiflexion of toes) depending on whether 
the foot of the metatarsals on the foot of a patient are too rigid to engage the Windlass mechanism.  In this way, the surgeon can select the prefabricated surgical orthotic (12) at the time of the surgery, such as in emergency or trauma situations or simply when stabilisation of the foot is required, depending on the foot size of the patient and what apparent support may be required such as for arch height and any engagement of the Windlass mechanism. 










[0077] The data collected from the pressure sensing device can be transferred 
into coding software, such as MATLAB.  The data can be represented as a plot of 
points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis. 

[0078] According to some embodiments, manufacture of a custom orthotic includes modifications made by user input to a pre-existing orthotic.  According to some embodiments, a 3D model of a generic orthotic in in a 3D CAD design program (e.g., SolidWorks published by Dassault Systemes of Velizy-Villacoublay, France) can be imported into software, where the generic orthotic can then be customized to the individual.  The user can identify measurements of the orthotic needed for each individual patient.  The decisions for the dimensions will be made by the user who will have access to the dynamic pressure data collected from the patient.  Through a graphical user interface (GUI), the user can specify the desired value that corresponds to pre-specified regions of the orthotic.  For example, the user interface can have a box for input of the desired hind foot post height.  The user will specify the desired height of the hind foot post, and the height of the generic orthotic will be adjusted to that corresponding value.  Following these modifications, the model will then be imported into a 3D modeling software.  The coordinates that make up the altered orthotic, represented as points arranged in a 3D space, can be meshed into a solid model, which can be converted to a file for manufacturing (e.g., an .stl file).

[0084] The method described above provides a user-friendly interface in coding 
software to allow for the modeling of a custom orthotic.  A graphical user interface (GUI) can be set up to provide the user with 3D representations of the orthotic at various angles of view.  By providing the user with a graphical representation of the orthotic as customizations are being made, the user is able to monitor changes being made and verify that the correct modifications are being translated onto the orthotic at various steps of the process.  This reduces the possibility of any errors being translated from the user to the system because they will be able to verify the changes and make necessary adjustments to the modifications to accurately depict the necessary measurements.  Since the user will interact with the software by specifying numerical values through a thoroughly labeled graphical interface, minimal training is required for the user.  The user is not required to be trained on how to modify a 3D model of the orthotic through modeling software, but rather will be required only to input desired values into specific menus on the interface.  The system will input the user data to make the corresponding modifications to the orthotic.

Accordingly:
The claimed “Windlass configuration” (as in “dorsiflexing…such that patient’s foot or feet are in or towards the Windlass configuration” in claim 1) is interpreted as one of skill in the art (comprising a “patient”, assistant and “surgeon”, as shown in applicant’s fig. 13 (corresponding to the declaration’s #20: “surgeon or an assistant”): showing three people, and an orthotics practitioner) in light of applicant’s disclosure (via applicant’s published application US 2020/0187964 A1):
 [0047] Before orthotic (5) is formed in the corrected position, the forefoot and toes on the foot (2) of the patient (1) are raised to engage the "Windlass mechanism" (also referred to as Windlass configuration).  The dorsiflexing of the toes, particularly the great toe and preferably at an angle of between 30.degree.  to 50.degree.  and most preferably about 45.degree., causes the plantar fascia of the foot to tighten there by shortening the distance between the calcaneus and the metatarsals to elevate the medial longitudinal arch.  This provides an optimal metier longitudinal arch position with the foot of the patient (1) in the neutral weight-bearing position.  Once the toes are 
dorsiflexed and the Windlass mechanism engaged, the orthotic (5) is produced.

wherein “Windlass mechanism” is interpreted via:

[0066] Pre-fabricated surgical orthotics (12) are preferably provided over a range of sizes to correspond to the size of the foot of a patient that may be required.  Further, the sizes are preferably provided in respect of surgical orthotics (12) that are adapted particularly for a male foot, a female foot or a child's foot.  The prefabricated surgical orthotics (12) are, of course, able to be fully sterilised or placed in a sterile bag for use in a surgical environment and formed by 3-D printing, moulding or computer controlled milling techniques.  The prefabricated orthotics (12) for each foot size can come in a 
range of common corrections including for high and low arches, average arches and where the toes of the surgical orthotic (12) may or may not be angled to engage the Windlass mechanism (i.e. dorsiflexion of toes) depending on whether the foot of the metatarsals on the foot of a patient are too rigid to engage the Windlass mechanism.  In this way, the surgeon can select the prefabricated surgical orthotic (12) at the time of the surgery, such as in emergency or trauma situations or simply when stabilisation of the foot is required, depending on the foot size of the patient and what apparent support may be required such as for arch height and any engagement of the Windlass mechanism.



dorsiflexion
noun Anatomy.
1	flexion toward the back.

wherein “flexion” is defined:
flexion
noun
1	Anatomy.
a	the act of bending a limb.
b	the position that a limb assumes when it is bent.
2	Chiefly British. flection (defs. 1-3).

BRITISH DICTIONARY DEFINITIONS FOR FLEXION
flexion
noun
1	the act of bending a joint or limb
2	the condition of the joint or limb so bent
3	a variant spelling of flection

MEDICAL DEFINITIONS FOR FLEXION
flexion
n.
The act of bending a joint or limb in the body by the action of flexors.
The condition of being flexed or bent.

wherein “flexors” is defined:
flexor
noun Anatomy.
a muscle that serves to flex or bend a part of the body.

BRITISH DICTIONARY DEFINITIONS FOR DORSIFLEXION
dorsiflexion
noun
1	med the bending back of a part, esp the hand or foot or their digits

MEDICAL DEFINITIONS FOR DORSIFLEXION
dorsiflexion
n.
The turning of the foot or the toes upward.


back” is defined via Dictionary.com, wherein definitions 1-19 (US) and 1-12,47,48 (UK) are equally applicable:
back1
noun
1	the rear part of the human body, extending from the neck to the lower end of the spine.
2	the part of the body of animals corresponding to the human back.
3	the rear portion of any part of the body:
the back of the head.
4	the whole body, with reference to clothing:
the clothes on his back.
5	ability for labor; effort or strength:
He put his back into the task.
6	the part opposite to or farthest from the front; the rear part:
the back of a hall.
7	the part that forms the rear of any object or structure:
the back of a chair.
8	the area directly behind a person:
Face the town with the river at your back and follow the main street up the hill.
9	the part that covers the back:
the back of a jacket.
10	the spine or backbone:
The fall broke his back.
11	any rear part of an object serving to support, protect, etc.:
the back of a binder.
12	Nautical, Aeronautics. the forward side of a propeller blade (opposed to face, def. 22).
13	Aeronautics. the top part or upper surface of an aircraft, especially of its fuselage.
14	Bookbinding. the edge of a book formed where its sections are bound together.
15	the backs, grounds along the River Cam in back of certain colleges at Cambridge University in England: noted for their great beauty.
16	Architecture. extrados.
17	Carpentry.
a	the upper side of a joist, rafter, handrail, etc.
b	the area of interior wall between a window stool and the floor.
18	Mining. the roof of a stope or drift.
19	Sports.
a	a player whose regular position is behind that of players who make initial contact with the opposing team, as behind the forward line in football or nearest the player's own goal in polo.
b	the position occupied by this player.





back” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BACK (1 OF 2)
back1
noun
1	the posterior part of the human body, extending from the neck to the pelvis: Related adjective: dorsal
2	the corresponding or upper part of an animal
3	the spinal column
4	the part or side of an object opposite the front
5	the part or side of anything less often seen or used: the back of a carpet; the back of a knife
6	the part or side of anything that is furthest from the front or from a spectator:	the back of the stage
7	the convex part of something: the back of a hill; the back of a ship
8	something that supports, covers, or strengthens the rear of an object
9	ball games
a	a mainly defensive player behind a forward
b	the position of such a player
10	the part of a book to which the pages are glued or that joins the covers
11	mining
a	the side of a passage or layer nearest the surface
b	the earth between that level and the next
12	the upper surface of a joist, rafter, slate, tile, etc, when in position: Compare bed (def. 13)…

adverb
47	at, to, or towards the rear; away from something considered to be the front; backwards; behind
48	in, to, or towards the original starting point, place, or condition: to go back home; put the book back; my headache has come back

wherein “posterior”
MEDICAL DEFINITIONS FOR POSTERIOR
posterior
adj.
Located behind a part or toward the rear of a structure.
Relating to the caudal end of the body in quadrupeds or the dorsal side in humans.
Near the tail or caudal end of certain embryos.







dorsal” is defined:
MEDICAL DEFINITIONS FOR DORSAL
dorsal
adj.
Of, toward, on, in, or near the back or upper surface of an organ, a part, or an organism.
Lying on the back; supine.

SCIENTIFIC DEFINITIONS FOR DORSAL
dorsal
Relating to or on the back or upper surface of an animal.

wherein “rear” is defined:
BRITISH DICTIONARY DEFINITIONS FOR REAR (1 OF 2)
rear1
noun
1	the back or hind part
2	the area or position that lies at the back: a garden at the rear of the house
3	the section of a military force or procession farthest from the front
4	the buttocks: See buttock
5	bring up the rear to be at the back in a procession, race, etc
6	in the rear at the back
7	(modifier) of or in the rear: the rear legs; the rear side























backwards” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BACKWARD
backward
adjective
1	(usually prenominal) directed towards the rear:	a backward glance
2	retarded in physical, material, or intellectual development: backward countries; a backward child
3	a	of or relating to the past; conservative or reactionary
b	(in combination)backward-looking
4	reluctant or bashful: a backward lover
5	chess (of a pawn) behind neighbouring pawns and unable to be supported by them
adverb
6	a variant of backwards;

wherein “backwards” is defined:
backwards backward
adverb
1	towards the rear
2	with the back foremost
3	in the reverse of usual order or direction
4	to or towards the past
5	into a worse state: the patient was slipping backwards
6	towards the point of origin
7	bend over backwards, lean over backwards or fall over backwards informal to make a special effort, esp in order to please
8	know backwards informal to understand completely; and

wherein “behind” is defined:
BRITISH DICTIONARY DEFINITIONS FOR BEHIND
behind
preposition
1	in or to a position further back than; at the rear of; at the back of
2	in the past in relation to: I've got the exams behind me now
3	late according to; not keeping up with: running behind schedule
4	concerning the circumstances surrounding: the reasons behind his departure
5	backing or supporting: I'm right behind you in your application
adverb
6	in or to a position further back; following
7	remaining after someone's departure: he left it behind
8	in debt; in arrears: to fall behind with payments;





(Medicine) med the bending back of a part, esp the hand or foot or their digits is “consistent” (MPEP 2111.01 III, last paragraph, 2nd sentence) with applicant’s disclosure:
dorsiflexion 
n
(Medicine) med the bending back of a part, esp the hand or foot or their digits

dorsiflexion 
backward flexion or bending, as of the hand or foot.


    PNG
    media_image5.png
    123
    300
    media_image5.png
    Greyscale


Dorsiflexion. From Lammon et al., 1995.

Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. © 2003 by Saunders, an imprint of Elsevier, Inc. All rights reserved.

dor·si·flex·ion,
Upward movement (extension) of the foot or toes or of the hand or fingers.
Farlex Partner Medical Dictionary © Farlex 2012

dor·si·flex·ion 
Turning upward of the foot or toes or of the hand or fingers.
Medical Dictionary for the Health Professions and Nursing © Farlex 2012

dorsiflexion A bending backwards of any part.
Collins Dictionary of Medicine © Robert M. Youngson 2004, 2005



back1  
n.
1.
a. The part of the trunk of the human body along and to the sides of the spine between the neck and the pelvis; the dorsum.
b. The analogous dorsal region in other animals.
2. The backbone or spine.
3. The part or area farthest from the front.
4. The part opposite to or behind that adapted for view or use: the back of the hand; wrote on the back of the photograph.
5. The reverse side, as of a coin.
6. A part that supports or strengthens from the rear: the back of a couch.
7.
a. The part of a book where the pages are stitched or glued together into the binding.
b. The binding itself.
8. Sports
a. A player who takes a position behind the front line of other players in certain games, such as football and soccer.
b. In swimming, backstroke.

wherein “backward” or “backwards” is defined:
back·ward  
adj.
1. Directed or facing toward the back or rear.
2. Done or arranged in a manner or order that is opposite to previous occurrence or 
normal use.
3. Unwilling to act; reluctant; shy.
4. Behind others in progress or development: The technology was backward, but the system worked.

adv. or back·wards 
1. To or toward the back or rear.
2. With the back leading.
3. In a reverse manner or order.
4. To, toward, or into the past.
5. Toward a worse or less advanced condition.




Thus, claimed “‘Windlass mechanism’ (also referred to as Windlass configuration)… (i.e. dorsiflexion of toes)” can mean using the very first definition:
dorsiflexion
noun Anatomy.
1	flexion toward the back.

--flexion toward the back of toes--.
    PNG
    media_image6.png
    687
    1184
    media_image6.png
    Greyscale


Examiner Drawing
Thus, the claimed “‘Windlass mechanism’ (also referred to as Windlass configuration)… (i.e. dorsiflexion of toes)” wherein “dorsiflexion” can mean “the bending back of a part, esp the hand or foot or their digits” of said:
“BRITISH DICTIONARY DEFINITIONS FOR DORSIFLEXION
dorsiflexion
noun
1	med the bending back of a part, esp the hand or foot or their digits”

and means to said one of ordinary skill:

the bending back of…digits; or
the bending at, to, or towards the rear of…digits; or
the bending at, to, or towards the back or hind part of…digits; or
the bending at, to, or towards the back 
the bending at, to, or towards the posterior part of the human body, extending from the neck to the pelvis part of…digits; or
the bending at, to, or towards the dorsal side in humans part of the human body, extending from the neck to the pelvis part of…digits; or
the bending at, to, or towards the Of, toward, on, in, or near the back or upper surface of an organ, a part, or an organism side in humans part of the human body, extending from the neck to the pelvis part of…digits; or
the bending at, to, or towards the Of, toward, on, in, or near the back or upper surface of an organ, a part, or an organism side in humans part of the human body, extending from the neck to the pelvis part of…digits; or
the bending at, to, or towards the Of, toward, on, in, or near the 

the bending at, to, or towards the Of, toward, on, in, or near the upper surface of a part side in humans part of the human body, extending from the neck to the pelvis part of…digits; or

the bending at, to, or towards the Of, toward, on, in, or near the upper surface of a part side in humans part of the human body, extending from the neck to the pelvis part of…digits of toes.



The claimed “Windlass configuration” (as in “flexing the…foot…towards the Windlass configuration” in claim 1, line 5) is interpreted in light of applicant’s disclosure and definition thereof, as detailed above.
The claimed “guide” (as in “modifying the electronic image to include one or more guide apertures or cut-outs” in claim 1, line 10) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “a device that regulates”:
guide
verb (used with object), guid·ed, guid·ing.
1	to assist (a person) to travel through, or reach a destination in, an unfamiliar area, as by accompanying or giving directions to the person:
He guided us through the forest.
2	to accompany (a sightseer) to show points of interest and to explain their meaning or significance.
3	to force (a person, object, or animal) to move in a certain path.
4	to supply (a person) with advice or counsel, as in practical or spiritual affairs.
5	to supervise (someone's actions or affairs) in an advisory capacity.
noun
6	a person who guides, especially one hired to guide travelers, tourists, hunters, etc.
7	a mark, tab, or the like, to catch the eye and thus provide quick reference.
8	a guidebook.
9	a book, pamphlet, etc., giving information, instructions, or advice; handbook:
an investment guide.
10	a guidepost.
11	a device that regulates or directs progressive motion or action:
a sewing-machine guide.






The claimed “guide apertures or cut-outs” (as in “modifying the electronic image to include one or more guide apertures or cut-outs” in claim 1, line 10) is interpreted as one of skill in the art of apertures and cut-outs would given applicant’s disclosure as: 
--guide apertures or guide cut-outs--.
The claimed “forefoot or forefeet” (as in “the forefoot is dorsiflexed between 30° to 50°…to the plane defined by the foot” in claim 2) is interpreted in light of applicant’s disclosure (via said US 2020/0187964 A1):
“[0020] According to a fourth aspect of the invention there is provided, in a foot and/or ankle surgery of a patient, the use of a weight-bearing stance corrected foot orthotic adapted to be used on the foot of an anaesthetised patient in the supine or prone position, the weight bearing stance corrected foot orthotic adapted to dorsiflex the toes of the forefoot of the patient an angle of between 30.degree.  to 50.degree.  to the plane of the foot.”

“[0047] Before orthotic (5) is formed in the corrected position, the forefoot and toes on the foot (2) of the patient (1) are raised to engage the "Windlass mechanism" (also referred to as Windlass configuration).  The dorsiflexing of the toes, particularly the great toe and preferably at an angle of between 30.degree.  to 50.degree.  and most preferably about 45.degree., causes the plantar fascia of the foot to tighten there by shortening the distance between the calcaneus and the metatarsals to elevate the medial longitudinal arch.  This provides an optimal metier longitudinal arch position with the foot of the patient (1) in the neutral weight-bearing position.  Once the toes are 
dorsiflexed and the Windlass mechanism engaged, the orthotic (5) is produced.”









The claimed “between 30° to 50°” (as in “the forefoot is dorsiflexed between 30° to 50°…to the plane defined by the foot” in claim 2) is interpreted in light of applicant’s disclosure (via said US 2020/0187964 A1):
“[0047] Before orthotic (5) is formed in the corrected position, the forefoot and toes on the foot (2) of the patient (1) are raised to engage the "Windlass mechanism" (also referred to as Windlass configuration).  The dorsiflexing of the toes, particularly the great toe and preferably at an angle of between 30° to 50°and most preferably about 45°, causes the plantar fascia of the foot to tighten there by shortening the distance between the calcaneus and the metatarsals to elevate the medial longitudinal arch.  This provides an optimal metier longitudinal arch position with the foot of the patient (1) in the neutral weight-bearing position.  Once the toes are dorsiflexed and the Windlass mechanism engaged, the orthotic (5) is produced.”; and

“[0072] The term "comprising" (and its grammatical variations) as used herein is 
used in the inclusive sense of "including" or "having" and not in the exclusive 
sense of "consisting only of".”

	Thus the claimed “between” of the claimed “between 30° to 50°” is a “grammatical variation” of “ ‘comprising’ ” and thus “is…inclusive”.
The claimed “surgery” (as in “conducting a surgery on the foot and/or ankle of the patient” in claim 9) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-4 are consistent with the disclosure, emphasis added to definition 1 “treating…by manual or operative procedures”:
surgery
noun, plural sur·ger·ies for 3–5.
1	the art, practice, or work of treating diseases, injuries, or deformities by manual or operative procedures.
2	the branch of medicine concerned with such treatment.
3	treatment, as an operation, performed by a surgeon.
4	a room or place for surgical operations.
5	British. a doctor's or dentist's office or office hours.

	
Regarding claim 9, the limitation, "the surgical foot orthotic" in line 3, in the claim 9 will be interpreted as claim 1, penultimate line’s “a surgical corrected weight-bearing orthotic” or as claim 1, last line’s “said surgical orthotic”.
Further regarding claim 9, including claim 10, claim 9’s “invasive” (as in “conducting [[a]] an invasive surgery on the foot” in claim 9) is interpreted in light of applicant’s disclosure as one of ordinary skill in the art would reach and definition thereof via Dictionary.com:
MEDICAL DEFINITIONS FOR INVASIVE
invasive
adj.
Marked by the tendency to spread, especially into healthy tissue, as a tumor.

Of or relating to a medical procedure in which a part of the body is entered, as by puncture or incision.

Regarding, claim 10, is NOT interpreted under 35 USC 112(f) and all words, even the preamble: “In a foot and/or ankle invasive surgery”, are required or given weight.
Further regarding claim 10, claim 10’s “adapted to” (as in “a weight-bearing stance corrected foot orthotic adapted to be used on the foot” in claim 10) is interpreted in light of applicant’s disclosure and MPEP 2111.04, emphasis added:







I.    "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:

(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

















Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the surgical foot orthotic" in line 3 that ambiguously refers back to:
Claim 1, line 6’s “a first orthotic”; and
Claim 1, penultimate lines’ “a surgical corrected weight-bearing orthotic”.
 Thus, this limitation, "the surgical foot orthotic" in line 3, in the claim 9 will be interpreted as being claim 1, penultimate line’s “a surgical corrected weight-bearing orthotic” or as being claim 1, last line’s “said surgical orthotic”.







Response to Arguments
Applicant’s arguments, see remarks:
“Claim Objections 
On page 2 in section 2, the Office Action objected to claims 2-10 for minor informalities. The Applicant traverses this objection. Nevertheless, solely to further prosecution, claims 2-10 are amended. Accordingly, the Applicant requests that this objection be withdrawn.

Claim Rejections under 35 U.S.C.   112, Second Paragraph 
On page 7 in section 5, the Office Action rejected claim 10 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Applicant traverses this rejection. Nevertheless, solely to further prosecution, claim 10 is amended. The Applicant respectfully submits that claim 10 meets all requirements under 35 U.S.C. § 112. The Applicant requests that the rejection be withdrawn.” 

, page 7, filed 10/26/20, with respect to the claim objection and 35 USC 112(b) have been fully considered and are persuasive.  The claim objection of claims 2-10 and the 35 USC 112(b) rejection of claim 10 in the Office action of 6/26/20 has been withdrawn. 
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant’s state on page 8, emphasis added:
“First, Kane does not disclose "disposing a patient's foot or both feet in a weight bearing neutral position; dorsiflexing the forefoot or forefeet of the patient such that patient's foot or feet are in or towards the Windlass configuration thereof; forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot," as recited in claim 1. In rejecting claim 1, the Office Action points to paragraph [0011] of Kane as allegedly disclosing disposing a patient's foot or both feet in a weight bearing neutral position. However, paragraph [0011] of Kane merely discusses the problem caused by flat-footedness, namely uneven weight distribution. Kane further states that "[i]n order to fix this pathophysiology, an orthotic can be created that can help redistribute the pressure by recreating the arches with wedges to the midfoot." Kane, paragraph [0011]. Therefore, the Office Action apparently aligns redistribution of pressure using an orthotic with the claimed "disposing a patient's foot... in a weight bearing neutral position.’ ”



disposing (via “during gait” of “a human walking gait” or “the gait cycle”, cited below:[0011], [0051] and [0104], respectively) a patient's foot (or “a patient”) or both feet in a weight bearing neutral position (or “the neutral position” “i.e.,” “over top of the foot” “In order to correct this pathology” of “uneven weight distribution”);
dorsiflexing (“as the patient walks”: see the above Examiner Drawing) the forefoot (included in “flat foot”, cited above) or forefeet of the patient (said patient) such that patient's foot (or flat foot) or feet are in or towards the Windlass configuration (“as the patient walks” comprising bending at, to, or towards the Of, toward, on, in, or near the upper surface of a part side in humans part of the human body, extending from the neck to the pelvis part of…digits such as during “The ‘heel-off’ stage of gait” thus bending the foot tippy-toe-like upwards towards the pelvis: as shown in said above Examiner Drawing) thereof (said flat foot), 
forming a first orthotic (as shown in fig. 1: “a pre-existing, generic orthotic”) correcting (since the “pre-existing, generic orthotic” is “used to…correct an orthopedic problem” by “providing the orthotic with…the gait cycle”) the stance (or “standing” or “stance”) of the patient in the weight bearing neutral position (said “the neutral position” “i.e.,” “over top of the foot” “In order to correct this pathology” of “uneven weight distribution”) with dorsiflexed (“as the patient walks”) forefoot (included in said “flat foot” via:






uneven weight distribution, many patients who suffer from flat foot tend to apply all the pressure on their calcaneus and the inner side of the foot during gait.  This also affects foot posture when the patient is standing still, because a patient with flat foot will have his or her ankles pronated.  In order to correct this pathology, the foot needs to rebalance the forces that act on the arch so it can improve function and lessen the chance for further or subsequent development of deformity [7].  Flat foot is a result of deformities in the structure of the foot which creates an uneven loading of body weight that often leads to foot pains.  In order to fix this pathophysiology, an orthotic can be created that can help redistribute the pressure by recreating the arches with wedges to the midfoot.”

wherein “orthotic” is defined via Dictionary.com:
orthotic
noun
1	Also orthosis. a device or support, especially for the foot, used to relieve or correct an orthopedic problem;

“[0051] As used herein, "mid-stance" is defined as the stage of a human walking gait wherein the whole foot is on the ground.  The end of the "mid-stance" stage occurs when the body's center of gravity passes over the top of the foot.  The body's center of gravity is located approximately in the pelvic area in front of the lower spine during standing and walking.
[0052] As used herein, "heel-off" is defined as the stage of a human walking gait after the body's center of gravity has passed in front of the neutral position (i.e., over top of the foot).  The "heel-off" stage of gait ends when the heel lifts off the ground.
[0052] As used herein, "heel-off" is defined as the stage of a human walking gait after the body's center of gravity has passed in front of the neutral position (i.e., over top of the foot).  The "heel-off" stage of gait ends when the heel lifts off the ground.”;

“[0077] The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis.”;







a pre-existing, generic orthotic.  Modifications for specific regions and parameters will be made to the generic orthotic model to make it customized to the individual patient.  According to some embodiments, a 3D solid model of a generic orthotic for flatfoot can be scanned into a 3D modeling software using a 3D scanner to capture the major features of the orthotic.  The 3D model of a generic flatfoot orthotic is presented in FIG. 1 which is a schematic showing a 3D model of a scanned orthotic created using a solid modeling computer-aided design (CAD) and computer-aided engineering (CAE) computer program (i.e., SolidWorks) using a 3D scanned orthotic.  The 3D model can be imported into a coding software.  Modifications to the generic orthotic can be used to produce a customized orthotic for individual production.”; and

“[0104] 5) Allow for real time monitoring of pressure by providing the orthotic with pressure sensors that can measure pressure over the course of the gait cycle.”).

	In addition, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.












Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant’s state on pages 8,9, emphasis added:
“The Office Action then points to paragraph [0077] of Kane and the disclosure of "the patient walks across the pressure mat" as allegedly disclosing dorsiflexing the forefoot or forefeet of the patient such that the patient's foot or feet are in or towards the Windlass configuration thereof. In addition, the Office Action points to Figure 1 and paragraph [0011] of Kane as allegedly disclosing "forming a first orthotic correcting the stance of the patient in the weight bearing position with dorsiflexed forefoot." The Applicant respectfully disagrees. Kane does not disclose or suggest "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot." Instead, Kane merely discloses creating an orthotic that can help redistribute the pressure using wedges under a foot arch to address uneven weight distribution caused by the condition of flat feet. Kane, paragraph [0011]. The orthotic in Kane is created based on data collected as "the patient walks across the pressure mat," and as such a "custom orthotic system is provided that uses a dynamic pressure map of a patient's feet." Kane, paragraphs [0056] and [0077]. However, a patient walking across a pressure map is not equivalent to dorsiflexing the forefoot of a patient in or towards the Windlass configuration. Paragraph [0077] of Kane does not indicate any dorsiflexion and merely states that the patient walks across a pressure map so that the weight distribution of the patient's foot can be determined during motion, i.e. walking.” 

	The examiner respectfully disagrees since Kane teaches via above said:
forming a first orthotic (as shown in fig. 1: “a pre-existing, generic orthotic”) correcting (since the “pre-existing, generic orthotic” is “used to…correct an orthopedic problem” by “providing the orthotic with…the gait cycle”) the stance (or “standing” or “stance”) of the patient in the weight bearing neutral.
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant’s state on pages 8,9, emphasis added:
“The Office Action then points to paragraph [0077] of Kane and the disclosure of "the patient walks across the pressure mat" as allegedly disclosing dorsiflexing the forefoot or forefeet of the patient such that the patient's foot or feet are in or towards the Windlass configuration thereof. In addition, the Office Action points to Figure 1 and paragraph [0011] of Kane as allegedly disclosing "forming a first orthotic correcting the stance of the patient in the weight bearing position with dorsiflexed forefoot." The Applicant respectfully disagrees. Kane does not disclose or suggest "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot." Instead, Kane merely discloses creating an orthotic that can help redistribute the pressure using wedges under a foot arch to address uneven weight distribution caused by the condition of flat feet. Kane, paragraph [0011]. The orthotic in Kane is created based on data collected as "the patient walks across the pressure mat," and as such a "custom orthotic system is provided that uses a dynamic pressure map of a patient's feet." Kane, paragraphs [0056] and [0077]. However, a patient walking across a pressure map is not equivalent to dorsiflexing the forefoot of a patient in or towards the Windlass configuration. Paragraph [0077] of Kane does not indicate any dorsiflexion and merely states that the patient walks across a pressure map so that the weight distribution of the patient's foot can be determined during motion, i.e. walking.” 

	










dorsiflexing (“as the patient walks”: see the above Examiner Drawing) the forefoot (included in “flat foot”, cited above) or forefeet of the patient (said patient) such that patient's foot (or flat foot) or feet are in or towards the Windlass configuration (“as the patient walks” comprising bending at, to, or towards the Of, toward, on, in, or near the upper surface of a part side in humans part of the human body, extending from the neck to the pelvis part of…digits of toes such as during “The ‘heel-off’ stage of gait” thus bending the foot tippy-toe-like upwards towards the pelvis: see the above Examiner Drawing) thereof (said flat foot)…)”.
Again, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.









Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant’s state on pages 8,9, emphasis added:
“The Office Action then points to paragraph [0077] of Kane and the disclosure of "the patient walks across the pressure mat" as allegedly disclosing dorsiflexing the forefoot or forefeet of the patient such that the patient's foot or feet are in or towards the Windlass configuration thereof. In addition, the Office Action points to Figure 1 and paragraph [0011] of Kane as allegedly disclosing "forming a first orthotic correcting the stance of the patient in the weight bearing position with dorsiflexed forefoot." The Applicant respectfully disagrees. Kane does not disclose or suggest "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot." Instead, Kane merely discloses creating an orthotic that can help redistribute the pressure using wedges under a foot arch to address uneven weight distribution caused by the condition of flat feet. Kane, paragraph [0011]. The orthotic in Kane is created based on data collected as "the patient walks across the pressure mat," and as such a "custom orthotic system is provided that uses a dynamic pressure map of a patient's feet." Kane, paragraphs [0056] and [0077]. However, a patient walking across a pressure map is not equivalent to dorsiflexing the forefoot of a patient in or towards the Windlass configuration. Paragraph [0077] of Kane does not indicate any dorsiflexion and merely states that the patient walks across a pressure map so that the weight distribution of the patient's foot can be determined during motion, i.e. walking.” 

	The examiner respectfully disagrees since Kane discloses dorsiflexion as defined via said: 
BRITISH DICTIONARY DEFINITIONS FOR DORSIFLEXION
dorsiflexion
noun
1	med the bending back of a part, esp the hand or foot or their digits

via “heel-off…of a human walking gait”, cited above [0052]: see the above Examiner Drawing.
Again, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.

Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on page 9, emphasis added:
“Furthermore, the resulting orthotic created in Kane does not correct the stance of a patient in the weight bearing neutral position with dorsiflexed forefoot, as recited in claim 1. As discussed above, the Office Action aligns the redistribution of pressure on the foot using the orthotic of Kane with the claimed "weight bearing neutral position," and the "patient walks across the pressure mat" of Kane with the claimed "dorsiflexed forefoot." Using this interpretation of the Office Action, the orthotic of Kane is not formed to "correct the stance" of a patient in the weight bearing neutral position with dorsiflexed forefoot, as the pressure in the patient's foot would have already been corrected using the orthotic to be in the weight bearing neutral position.”

The examiner respectfully disagrees for the same reasons as above: repeated below:
forming a first orthotic (as shown in fig. 1: “a pre-existing, generic orthotic”) correcting (since the “pre-existing, generic orthotic” is “used to…correct an orthopedic problem” by “providing the orthotic with…the gait cycle”) the stance (or “standing” or “stance”) of the patient in the weight bearing neutral position (said “the neutral position” “i.e.,” “over top of the foot” “In order to correct this pathology” of “uneven weight distribution”) with dorsiflexed (“as the patient walks”) forefoot (included in said “flat foot”…)”.
Again, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.



Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on page 9, emphasis added:
“Second, Kane teaches away from "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot," as recited in claim 1. Specifically, Kane is directed to using "a dynamic pressure map of a patient's feet to produce a personalized orthotic shoe insert that is comfortable and cost-efficient." Kane, paragraph [0056]. Specifically, Kane discloses creating an orthotic to correct the stance of a patient during movement. Kane is silent regarding forming an orthotic correcting the stance of a patient in a weight bearing neutral position with dorsiflexed forefoot, as there is no weight bearing neutral position of a patient's foot during walking. Kane discloses the benefits of using a dynamic pressure map as opposed to "a static impression or pressure map of a patient's feet." Kane, paragraph [0013]. As such, Kane teaches away from "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot." 

	The examiner respectfully disagrees since Kane anticipates a weight bearing neutral position (or “the body’s center of gravity…over the top of the foot” “i.e.,” “the neutral position” or “the whole foot is on the ground” via said:
“[0051] As used herein, "mid-stance" is defined as the stage of a human walking gait wherein the whole foot is on the ground.  The end of the "mid-stance" stage occurs when the body's center of gravity passes over the top of the foot.  The body's center of gravity is located approximately in the pelvic area in front of the lower spine during standing and walking.
[0052] As used herein, "heel-off" is defined as the stage of a human walking gait after the body's center of gravity has passed in front of the neutral position (i.e., over top of the foot).  The "heel-off" stage of gait ends when the heel lifts off the ground.

Again, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.



Applicant’s arguments, see remarks:
pages 10,11:
“Third, Kane does not disclose "modifying the electronic image to include one or more guide apertures or cut-outs, each aperture or cut-out configured to receive a surgical apparatus therethrough," as recited in claim 1. In rejecting claim 1, the Office Action points to paragraph [0083] of Kane and particularly the "amount of extrusion occurring" as equivalent to the claimed "one or more guide apertures or cut-outs." Paragraph [0083] of Kane discloses a graphical user interface (GUI) that allows for visualization of a 3D model of an orthotic. However, Kane is entirely silent regarding modifying an electronic image to include one or more guide apertures or cut-outs, each aperture or cut-out configured to receive a surgical apparatus therethrough, as recited in claim 1. Instead, Kane discloses modifying a generic orthotic using a 3D model based on dynamic pressure measurements taken of a patient's foot and displaying the modified 3D model. Kane, paragraphs [0061] and [0077]-[0084]. Although Kane discloses that the modifications may include extrusions occurring to the generic orthotic to build the custom orthotic, Kane is silent regarding one or more guide apertures or cut-outs each configured to receive a surgical apparatus therethrough. Kane instead discloses extrusions that merely change the wedged shape of the generic orthotic to more comfortably fit the foot of the patient. Kane, paragraph [0056], [0091], and [0092].” ; and

page 12:
	“Fifth, claim 1 is also not obvious in view of Kane based on the Piraino Declaration submitted herewith. Specifically, "forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot" and "modifying the electronic image to include one or more guide apertures or cut-outs, each aperture or cut-out configured to receive a surgical apparatus therethrough" would not be obvious to a person of ordinary skill in the art based on the teachings of Kane. At paragraph 5 of the Piraino Declaration, Dr. Piraino states that he does not see how the disclosure of Kane can be used to arrive at the present invention in producing a foot orthotic in accordance with claim 1.”

, filed 10/26/20, with respect to the rejection(s) of claim(s) 1,4,5,7,8 and 9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Gosieski, Jr. et al. (US Patent 9,817,439) that teaches: 


, each aperture or cut-out (said or “holes 234” or “openings 234” “As shown in FIGS. 13 and 14”) configured to receive a (predictive) surgical apparatus (or “the posts 232” used as a whole for predicting surgery) therethrough (via:…



































“In various embodiments, the footbed e-system 214 further comprises an energy harvesting subsystem 262 and an inertial measurement subsystem (IMU) 264, as described elsewhere herein.  The system of the present invention can use data from the IMU to compensate for variations in antenna orientation from the antenna array 60, according to aspects of the present invention.  In various embodiments, the footbed e-system 214 can be embedded within the footbed 212 during an additive or other form of fabrication process.  For example, a first portion of the footbed can be printed, manufactured and/or generated, then the e-system can be embedded in the first portion, and then a second and any subsequent portions of the footbed can be printed, manufactured and/or generated and joined with the first portion so as to enclose the 
e-system within the footbed.  Further, in various embodiments, the footbed 212 can be secured to an orthotic (e.g., insole) 216 by providing a registration system for maintaining alignment of the footbed 12 and the orthotic 216.  As shown in FIGS. 13 and 14, for example, the insole/orthotic 216, footbed 212, and any layers between the insole/orthotic and footbed (such as array 60) include one or more methods for preventing inter-layer movement, such as a registration system.  As illustrated in FIGS. 13 and 14, registration posts 232 are provided in one body (e.g., the footbed 212) and mating registration openings, indentations or holes 234 in another body (e.g., the orthotic 216 and array 60) such that, when mated, the posts 232 engage the openings 234 to retain the bodies 212, 216, 60 together.  A wiring/registration duct 236 can also be provided to facilitate registration and communication among various components in the device 100.  The registration system according to embodiments 
of the present invention prevents relative movement between the footbed 212 and 
the insole/orthotic 216.  As shown in FIG. 1, the registration system supports implementable sensor arrays 60 by providing a method for connecting these arrays (e.g., 60) to the footbed e-system 214.  The registration system can also facilitate the connection of any other electronics housed in or on the insole/orthotic 216 to the e-system in the footbed 214.”

wherein “duct” is defined via Dictionary.com:
duct, noun
1	any tube, canal, pipe, or conduit by which a fluid, air, or other substance is conducted or conveyed.

wherein “conducted” is defined via Dictionary.com, emphasis added “to…guide”:
verb (used with object)
5	to behave or manage (oneself):
He conducted himself well.
6	to direct in action or course; manage; carry on:
to conduct a meeting; to conduct a test.
7	to direct (an orchestra, chorus, etc.) as leader.
8	to lead or guide; escort:
to conduct a tour.
9	to serve as a channel or medium for (heat, electricity, sound, etc.):
Copper conducts electricity.
Applicant's arguments in pages 11,12, emphasis added:
“Fourth, Kane does not disclose or suggest "disposing a patient's foot or both feet in a weight bearing neutral position; dorsiflexing the forefoot or forefeet of the patient such that patient's foot or feet are in or towards the Windlass configuration thereof; forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot; scanning the first orthotic and forming an electronic image of the corrective load bearing surface thereof; modifying the electronic image... ; 3-D printing a surgical corrected weight-bearing orthotic from the modified electronic image," as recited in claim 1. In rejecting claim 1, the Office Action apparently aligns the printed orthotic described in paragraph [0054] with the claimed "surgical corrected weight-bearing orthotic." Referring to the overall method described in Kane, paragraph [0054] states that the "method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device and using the pressure data to form a custom orthotics. The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis." Kane, paragraph [0054]. In contrast, claim 1 recites disposing the foot of the patient to be in a weight-bearing neutral position, dorsiflexing the forefoot into or towards the Windlass configuration, forming a first orthotic correcting the stance of the patient in the weight bearing neutral position with dorsiflexed forefoot, and scanning the first orthotic and forming an electronic image of the corrective load bearing surface thereof. Paragraph [0054] of Kane clearly does not disclose or suggest forming a first orthotic correcting the stance of the patient. Rather, paragraphs [0054] and [0078] of Kane disclose scanning a foot and electronically modifying a generic orthotic, which is an electronic rendering, not forming a first orthotic which is then scanned.”

filed 10/26/20 have been fully considered but they are not persuasive. The examiner respectfully disagrees for the same reasons as in the Office action of 6/26/20, page 9, regarding the 35 USC 102 rejection of Kane, reproduced below:






such that “scaling” of “the generic orthotic” “is sufficient to be 3D printed”) of the corrective load bearing surface thereof (of fig. 1 via:
“[0079] The above described method involves designing a custom orthotic from a pre-existing, generic orthotic.  Modifications for specific regions and parameters will be made to the generic orthotic model to make it customized to the individual patient.  According to some embodiments, a 3D solid model of a generic orthotic for flatfoot can be scanned into a 3D modeling software using a 3D scanner to capture the major features of the orthotic.  The 3D model of a generic flatfoot orthotic is presented in FIG. 1 which is a schematic showing a 3D model of a scanned orthotic created using a solid modeling computer-aided design (CAD) and computer-aided engineering (CAE) computer program (i.e., SolidWorks) using a 3D scanned orthotic.  The 3D model can be imported into a coding software.  Modifications to the generic orthotic can be used to produce a customized orthotic for individual production.”)”; and

[0087] By scaling the generic orthotic to make the orthotic individualized to 
the patients foot shape, the resolution of the model of the orthotic will be altered.  If the dimensions of the generic orthotic model is increased or decreased to scale to the dimensions of the patients foot, the resolution of the coordinates will be reduced or enhanced, respectively.  When scaling the dimensions of the generic orthotic in a coding software, the number of coordinates that represent the orthotic model will remain the same and the distance between the coordinate points will be altered to accommodate the new dimensions.  A lower resolution of orthotic coordinates in coding software may result in less defined orthotic features when the model is recreated in 3D 
modeling software.  There will be limitations in the degree to which the dimensions of the orthotics can be scaled to ensure the resolution of the orthotic is sufficient to be 3D printed.).

Again, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1.



Applicant’s state on page 13:
“Paragraph 14 of the Piraino Declaration sets out that Dr. Piraino does not see how the teachings of Kane can be used to form an orthotic that is used to correct the stance of the patient as Kane "merely employs a manipulated pressure map to support a predetermined area more than others." The Piraino Declaration at paragraph 15 further states that the orthotic must be formed "with the patient in a weight-bearing neutral position engaged into or toward the Windlass mechanism" as this places the foot in the most appropriate position to perform surgery. The Piraino Declaration at paragraph 17 also states that "Kane does not appear to disclose the disposal of apertures or guides in the orthotic which, as a practising surgeon, is very important." 
Paragraph 18 of the Piraino Declaration states that without placing the foot of the patient in a weight-bearing neutral position, a most stable position for surgery cannot be provided. In addition, according to paragraph 19 of the Piraino Declaration, the modifications to the disclosure of Kane required to dispose "the foot of the person in the neutral position, bearing weight and with their forefoot moved into or towards the Windlass mechanism... cannot be done with the use of pressure plates or dynamic [gait] pressure measurements." Further, according to paragraph 19 of the Piraino Declaration, the fact that many patients from Dr. Piraino's experience already had existing compromised gaits further emphasizes that the disclosure of Kane is not practical, for example, to patients using a wheelchair or other assistive devices for mobility.” 

In response, the examiner has already commented on the Piraino Declaration.

Thus, as stated numerous times, based on the Examiner’s belief of claim 1 (as shown above) and based on applicant’s declaration of 10/26/20, I believe what applicants are trying to say. However, the claims are given broader scope under the broadest reasonable interpretation than what is shown in the Examiner’s belief of claim 1. Thus, claim 1 is missing what is obvious to said one of skill in the art (said patient, surgeon, assistant and orthotic practitioner): put the foot in the orthotic as shown in the above Examiner’s belief of claim 1 in this Office action, page 27.




Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on page 14, emphasis added:
“Furthermore, Kane does not disclose or suggest "wherein the surgical orthotic is 3-D printed from a nylon or nylon composite material or other autoclavable and sterilisable material," as recited in claim 4. In rejecting claim 4, the Office Action points to paragraph [0067] of Kane for allegedly disclosing the above claimed feature. However, paragraph [0067] of Kane refers to the physical components of the "system" which is previously referred to in paragraph [0062] as the dynamic pressure measuring device, not a surgical orthotic. Paragraph [0067] states that the "system is less than 3 cm tall to avoid tripping and gait changes" and that "the system can be sanitized using a cleansing solution or product to eliminate the spread of germs between patients." As such, paragraph [0067] is clearly referring to the dynamic pressure measuring device, not a customized orthotic. Kane fails to disclose any orthotic that is "3-D printed from a nylon or nylon composite material or other autoclavable and sterilisable material." As such, Kane is silent regarding the features of claim 4.”

The examiner respectfully disagrees since cleaning the material of the pressure-mat device with the cleansing solution or product such that a printed orthotic results therefrom is encompassed by the method of claim 4. In addition, Kane teaches: 
“Foot pressure readings can also be taken after the patient has been fitted with the orthotic”; thus, the printed orthotic is in contact with the material of the pressure mat comprising the cleansing solution or product via:
“[0054] According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided.  According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided.  According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic.  The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis.  Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic.”; and






“[0099] According to some embodiments, systems and methods are provided which comprise one or more of the following features/characteristics: 
[0100] 1) Record pressure monitoring of a patients limb/foot and model it in a 
3-dimensional format. 
[0101] 2) Allow for an interface with the practitioner to model an orthotic insert to appropriately fit and address the underlying medical condition. 
[0102] 3) Allow for the modelling software to use automation to model the orthotic based off of the data accrued from #1. 
[0103] 4) Create an output file to render a 3d printed medical device from the 
data accrued in #1 and the modelling input from #2 and #3.”

Thus said paragraph [0067]’s “system”, corresponding to any one of said “systems”, also comprises said “one or more of…a 3d printed medical device”, such as the customized orthotic, that is cleaned with said “cleansing solution or product”.






















Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on pages 14,15, emphasis added:
“Furthermore, Kane does not disclose or suggest "wherein the step of dorsiflexing the forefoot includes dorsiflexing all toes on the foot of a patient," as recited in claim 5. In rejecting claim 5, the Office Action asserts that the claimed "dorsiflexing all toes on the foot of a patient" happens while the patient is walking. The Applicant respectfully disagrees. There is no disclosure or suggestion of this feature in Kane, which focuses on flat-footedness. There is no suggested or even implied disclosure of dorsiflexion in or towards the Windlass mechanism while the patient is walking, and particularly not dorsiflexing all toes on the foot of the patient. As such, Kane is silent regarding the features of claim 5.” 

	The examiner respectfully disagrees since Kane teaches “dynamic…toes…in… heel strike, foot flat, mid-stance, heel-off, toe-off, and finally mid-swing” via:
“[0013] Currently, most custom orthotics are made using a static impression or pressure map of a patient's feet.  When the foot is static, the pressure of the body is distributed across the calcaneus and the metatarsals.  When the foot is dynamic, the pressure is more localized, and moves from the calcaneus to the lateral arch, then to the outer metatarsals, and finally to the toes and the hallux, in one long rolling motion.  One form of gait classification lists this process in six phases: heel strike, foot flat, mid-stance, heel-off, toe-off, and finally mid-swing [5].  Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which 
takes time and money.  Additionally, current static techniques for custom orthotics involve free-hand fabrication of the orthotic.  This introduces a degree of variability when acquiring measurements from the plantar surface of a patient's foot [9].”







Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on pages 15 emphasis added:
“Furthermore, Kane does not disclose or suggest "the step of sterilising or autoclaving the surgical orthotic," as recited in claim 7. In rejecting claim 7, the Office Action points to paragraph [0067] of Kane for allegedly disclosing the claimed feature. As discussed above with respect to claim 4, paragraph [0067] of Kane discloses that the components of the dynamic pressure measuring device "can be sanitized using a cleansing solution or product to eliminate the spread of germs between patients." Kane does not disclose or suggest sterilising or autoclaving an orthotic, as recited in claim 7.” 

	The examiner respectfully disagrees for the same reasons as discussed above for claim 4 such that the orthotic touches the cleansing material or product during pressure reading after “the patient has been fitted”, cited above and the system of [0067] comprises a printed medical device, such as said custom orthotic.













Applicant’s arguments, see remarks via, emphasis added:
pages 15,16 emphasis added:
“Furthermore, Kane does not disclose or suggest "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot," as recited in claim 9. In rejecting claim 9, the Office Action apparently aligns "the orthotic is being worn by the patient" of Kane with the claimed surgery conducted on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot. The Applicant respectfully disagrees. The Applicant respectfully asserts that the Office Action's interpretation of the claimed "surgery" is unreasonably broad. In particular, the definition of "surgery" provided on page 6 of the Office Action would suggest that applying a Band-AidTM over a paper cut on a finger is the equivalent of performing surgery. This is unreasonably broad when considering the disclosure of the present specification, which is concerned with invasive surgical treatments of the foot and/or ankle. Application, paragraph [0043]. The Applicant respectfully submits that an "orthotic... being worn by the patient" as disclosed in Kane is not equivalent to "conducting an invasive surgery on the foot and/or ankle of the patient" as recited in claim 9. Therefore, Kane fails to disclose or suggest the claimed "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot.’ ”;

page 16:
“Additionally, claim 9 is also not obvious in view of Kane based on the Piraino Declaration submitted herewith. Specifically, "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot" would not be obvious to a person of ordinary skill in the art based on the teachings of Kane. At paragraph 5 of the Piraino Declaration, Dr. Piraino states that he does not see how the disclosure of Kane can be used to arrive at the present invention in producing a foot orthotic able to be used in foot surgery. In paragraph 6, Dr. Piraino states that it is possible to erroneously align a foot during surgery which will have obvious deleterious effects.”;

page 19:
“First, the combination of Kane, Handelsman, and Korda does not disclose or suggest "In a foot and/or ankle invasive surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic," as recited in claim 10. In rejecting claim 10, the Office Action apparently relies on the teachings of Kane for allegedly disclosing in a foot and/or ankle surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic. The Applicant respectfully disagrees for reasons given above with respect to claim 9. Specifically, the Applicant asserts that the Office Action's interpretation of the claimed "surgery" is unreasonably broad when considering the disclosure of the present specification. The Applicant respectfully submits that an "orthotic... being worn by the patient" as disclosed in Kane is not equivalent to "[i]n a foot and/or ankle invasive surgery of a patient" as recited in claim 10.”; and




“Third, claim 10 is not obvious in view of Kane Handelsman, and Korda based on the Piraino Declaration submitted herewith. Specifically, "In a foot and/or ankle invasive surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic adapted to be used on the foot of an anaesthetised patient in the supine or prone position," would not be obvious to a person of ordinary skill in the art based on the teachings of Kane, alone or in combination with Handelsman and Korda. At paragraph 5 of the Piraino Declaration, Dr. Piraino states that he does not see how the disclosure of Kane can be used to arrive at the present invention in utilizing a foot orthotic in foot surgery. In paragraph 6, Dr. Piraino states that it is possible to erroneously align a foot during surgery which will have obvious deleterious effects.

, filed 10/26/20, with respect to the rejection(s) of claim(s) 9 and 10 under 35 USC 102 and 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is NOT made upon further review in view of 35 USC 103 in view of Bonutti et al. (US Patent App. Pub. No.: US 2007/0100267 A1) that teaches “during surgical procedures…of the joint” such as “the toe joint” or “any joint”, wherein the “procedures” comprise “removal or replacement of…tissue” “including bone and cartilage”; thus, the “removal or replacement of…tissue” being invasive (i.e., “a part of the body is entered”) is understood because of the bone or cartilage removal or replacement i.e., removing or replacing bone or cartilage such as by entering the skin to remove the bone or cartilage via Bonutti:














instance, the device can be used as a positioning device for use in imaging devices, such as a MRI device.  It is also contemplated that the device can be used as a positioning device for use during surgical procedures, where it may be necessary to adjust and hold the position of the joint.”

wherein the adjective “surgical” of “surgical procedures” is defined via Dictionary.com, emphasis added “surgical…procedure…involving the removal or replacement of…tissue” as being consistent with Bonutti’s teachings:
MEDICAL DEFINITIONS FOR SURGERY
surgery
n.
The branch of medicine that deals with the diagnosis and treatment of injury, deformity, and disease by manual and instrumental means.

A surgical operation or procedure, especially one involving the removal or replacement of a diseased organ or tissue.

An operating room or a laboratory of a surgeon or of a hospital's surgical staff.

The skill or work of a surgeon.

wherein “tissue” is defined:
SCIENTIFIC DEFINITIONS FOR TISSUE
tissue
A large mass of similar cells that make up a part of an organism and perform a specific function. The internal organs and connective structures (including bone and cartilage) of vertebrates, and cambium, xylem, and phloem in plants are made up of different types of tissue; and

“[0091] It will be appreciated by persons skilled in the art that the present invention is not limited to what has been particularly shown and described herein above.  For example, although the examples presented identify the toe joint, the present invention can be used for any joint in the body of the patient.  In addition, unless mention was made above to the contrary, it should be noted that not all of the accompanying drawings are to scale.  A variety of modifications and variations are possible in light of the above teachings without departing from the scope and spirit of the invention, which is limited only by the following claims.”




In addition, Bonutti is silent regarding claim 10’s “stance corrected”. Thus, modifying the orthotic of Kane as shown in Bonutti’s fig. 4 appears to destroy Kane’s invention, because Bonutti’s fig. 4 is not utilized for correcting a stance of flatfoot as Kane’s orthotic would correct the stance such, as mid-stance, of flatfoot during gait. Thus, modifying Kane’s orthotic, that corrects for flatfoot, according to Bonutti’s fig. 4:32 appears as hindsight in view of applicant’s disclosure. The most likely modification and the cheapest and simplest to one of ordinary skill in the art of positioning joints during surgery is to print a generic orthotic as taught in Kane and place the genetic printed orthotic as shown in Bonutti’s fig. 4:32 such that toes dorsiflex as shown in Bonutti’s path in fig. 15:124.  



Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on pages 15,16 emphasis added:
“Furthermore, Kane does not disclose or suggest "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot," as recited in claim 9. In rejecting claim 9, the Office Action apparently aligns "the orthotic is being worn by the patient" of Kane with the claimed surgery conducted on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot. The Applicant respectfully disagrees. The Applicant respectfully asserts that the Office Action's interpretation of the claimed "surgery" is unreasonably broad. In particular, the definition of "surgery" provided on page 6 of the Office Action would suggest that applying a Band-AidTM over a paper cut on a finger is the equivalent of performing surgery. This is unreasonably broad when considering the disclosure of the present specification, which is concerned with invasive surgical treatments of the foot and/or ankle. Application, paragraph [0043]. The Applicant respectfully submits that an "orthotic... being worn by the patient" as disclosed in Kane is not equivalent to "conducting an invasive surgery on the foot and/or ankle of the patient" as recited in claim 9. Therefore, Kane fails to disclose or suggest the claimed "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot.’ ”

	












“[0058] For example, a common condition known as Charcot foot which is a 
condition caused generally by significant peripheral neuropathy or nerve damage 
in the feet where bones are weakened to an extent that they are easy to 
fracture and the sufferer continues to walk on the foot and use it normally as 
they cannot feel pain or other sensations because of the nerve damage.  The 
shape of a foot can eventually change shape and the ankle joint is known to 
collapse where the foot has an abnormal shape known as "rocker-bottom".  This 
condition is particularly serious including in patients suffering diabetes and 
failure to properly treat Charcot foot can result in severe deformity of the 
foot, disability of the person and even amputation.”

wherein “Charcot” is defined, emphasis added “diseases”:
MEDICAL DEFINITIONS FOR CHARCOT
Charcot Jean Martin 1825-1893
French neurologist. A teacher of Sigmund Freud and Alfred Binet, he is known for his investigations of nervous diseases, his work on hysteria, and his studies of hypnotism.

Thus, the examiner’s interpretation of “ ‘surgery’ ” in said page 6 in the Office action of 6/26/20: “treating diseases, injuries, or deformities by manual or operative procedures” is not unreasonable in light of applicant’s disclosure.







Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicants state on page 20:
“Second, the combination of Kane, Handelsman, and Korda does not disclose or suggest an "orthotic adapted to be used on the foot of an anaesthetised patient in the supine or prone position.’ ”

In response, given that claim 10 is amended with “invasive” prompting the withdrawal of the previous grounds of rejection of claims 9 and 10 in the Office action of 6/26/20, pages 12 and 19, respectively, as indicated above regarding Bonutti et al. (US 2007/0100267) with respect to claims 9 and 10, Handelsman and Korda are no longer used under 35 USC 102 or 103.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,5,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (US Patent App. Pub. No.: US 2016/0331071 A1) in view of Gosieski, Jr. et al. (US Patent 9,817,439).
Regarding claim 1, Kane teaches a method of forming a surgical foot orthotic, the steps including: 





“[0011] Due to uneven weight distribution, many patients who suffer from flat foot tend to apply all the pressure on their calcaneus and the inner side of the foot during gait.  This also affects foot posture when the patient is standing still, because a patient with flat foot will have his or her ankles pronated.  In order to correct this pathology, the foot needs to rebalance the forces that act on the arch so it can improve function and lessen the chance for further or subsequent development of deformity [7].  Flat foot is a result of deformities in the structure of the foot which creates an uneven loading of body weight that often leads to foot pains.  In order to fix this pathophysiology, an orthotic can be created that can help redistribute the pressure by recreating the arches with wedges to the midfoot.”);

dorsiflexing (“as the patient walks”) the forefoot (included in “flat foot”, cited above) or forefeet of the patient (said patient) such that patient's foot (or flat foot) or feet are in or towards the Windlass configuration (“as the patient walks”) thereof (said flat foot via:
[0077] The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis.), 







neutral position (via “the neutral position” “In order to correct this pathology” of “uneven weight distribution”) with dorsiflexed (via said patient walking) forefoot (included in said “flat foot” via:
“[0052] As used herein, "heel-off" is defined as the stage of a human walking gait after the body's center of gravity has passed in front of the neutral position (i.e., over top of the foot).  The "heel-off" stage of gait ends when the heel lifts off the ground.”); 

scanning the first orthotic and forming an electronic image (via “a generic orthotic…can be scanned into a 3D model”) of the corrective load bearing surface thereof (of fig. 1 via:
“[0079] The above described method involves designing a custom orthotic from a pre-existing, generic orthotic.  Modifications for specific regions and parameters will be made to the generic orthotic model to make it customized to the individual patient.  According to some embodiments, a 3D solid model of a generic orthotic for flatfoot can be scanned into a 3D modeling software using a 3D scanner to capture the major features of the orthotic.  The 3D model of a generic flatfoot orthotic is presented in FIG. 1 which is a schematic showing a 3D model of a scanned orthotic created using a solid modeling computer-aided design (CAD) and computer-aided engineering (CAE) computer program (i.e., SolidWorks) using a 3D scanned orthotic.  The 3D model can be imported into a coding software.  Modifications to the generic orthotic can be used to produce a customized orthotic for individual production.”); 









, each aperture or cut-out (via a “guide” resulting as shown in fig. 5B and via “extrusion” forming the rounded shapes/curves in figures 5B and 6 ) configured to receive a surgical apparatus therethrough (via:
“[0066] According to some embodiments, the system includes a foot outline to 
guide the patient.”; and

“[0083] FIG. 3 shows a graphical user interface (GUI) that can be created in coding software.  As shown in FIG. 3, the GUI include (from left to right): the pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software.”); 














“[0054] According to some embodiments, systems and methods for 3-dimensional modeling and printing of orthotics are provided.  According to some embodiments, systems and methods for fitting a patient with an orthotic device used to redistribute the patient's weight are provided.  According to some embodiments, the method comprises taking initial foot pressure readings from the patient using, for example, a pedobarograph, transmitting the pressure data to a computer and/or smart device (e.g., wirelessly) and using the pressure data to form a custom orthotic.  The data can be immediately sent to a 3-D printer for manufacturing a custom orthosis on-site or the data can be forwarded offsite for the manufacture of the custom orthosis.  Foot pressure readings can also be taken after the patient has been fitted with the orthotic to determine the effectiveness of the orthotic.”
[0098] According to some embodiments, a method is provided which comprises: creating a "normal" standard foot model using a sufficient number of people (e.g., 1000) without foot pathologies; determining parameters for common foot pathologies; determining a relationship between each pathology and the degree of change in the orthotic dimensions; translating the relationship into coding software; exporting an orthotic model from the coding software to modeling software; and sending data from the modeling software to a 3D printer.  Foot pathologies for which parameters can be determined include, but are not limited to, flatfoot, cavus foot, 2.sup.nd metatarsalgia, metatarsalgia, toe walking, foot and gait abnormalities resulting from diabetes, and foot deformities resulting from failed surgery.).

Thus, Kane does not teach, as indicated in bold above, the claimed “each aperture or cut-out configured to receive a surgical apparatus therethrough”.






each aperture (or “holes 234” “As shown in FIGS. 13 and 14” of “a registration system”) or cut-out configured to receive a surgical (via “used to predict…recovery rate and long-term results of…surgery”) apparatus (or “the posts 232” that “engage the openings 234” that as a whole is said “used to predict …recovery rate and long-term results of…surgery”) therethrough (via said “engage” via:
c.12,ll. 40-57:
“Embodiments of the present invention can be used to provide location services and data to HWF and OH&S professionals.  Embodiments of the present invention can be used as a tool to enhance data collection in clinical trials. Embodiments of the present invention can be used to predict the outcome of treatment options such as recovery rate and long-term results of physical therapy and surgery.  Embodiments of the present invention can be used by HWF professionals to collect real world user data based on specific or generic activities such as athletic, work, recreational, and daily activities. Embodiments of the present invention can be used in training and fitness 
facilities to track and improve the efficacy of exercise, optimize form, recommend changes to the regimen, predict repetitive stress injuries, and assess the regimen's ability to meet objectives.  Embodiments of the present invention can be used for both indoor and outdoor activities and in clinical and non-clinical environments.”





















“In various embodiments, the footbed e-system 214 further comprises an energy harvesting subsystem 262 and an inertial measurement subsystem (IMU) 264, as described elsewhere herein.  The system of the present invention can use data from the IMU to compensate for variations in antenna orientation from the antenna array 60, according to aspects of the present invention.  In various embodiments, the footbed e-system 214 can be embedded within the footbed 212 during an additive or other form of fabrication process.  For example, a first portion of the footbed can be printed, manufactured and/or generated, then the e-system can be embedded in the first portion, and then a second and any subsequent portions of the footbed can be printed, manufactured and/or generated and joined with the first portion so as to enclose the 
e-system within the footbed.  Further, in various embodiments, the footbed 212 can be secured to an orthotic (e.g., insole) 216 by providing a registration system for maintaining alignment of the footbed 12 and the orthotic 216.  As shown in FIGS. 13 and 14, for example, the insole/orthotic 216, footbed 212, and any layers between the insole/orthotic and footbed (such as array 60) include one or more methods for preventing inter-layer movement, such as a registration system.  As illustrated in FIGS. 13 and 14, registration posts 232 are provided in one body (e.g., the footbed 212) and mating registration openings, indentations or holes 234 in another body (e.g., the orthotic 216 and array 60) such that, when mated, the posts 232 engage the openings 234 to retain the bodies 212, 216, 60 together.  A wiring/registration duct 236 can also be provided to facilitate registration and communication among various components in the device 100.  The registration system according to embodiments 
of the present invention prevents relative movement between the footbed 212 and 
the insole/orthotic 216.  As shown in FIG. 1, the registration system supports implementable sensor arrays 60 by providing a method for connecting these arrays (e.g., 60) to the footbed e-system 214.  The registration system can also facilitate the connection of any other electronics housed in or on the insole/orthotic 216 to the e-system in the footbed 214.”

wherein “registration” comprises “a…regulation governing conduct, action, procedure, arrangement”, such as in the registration system “for maintaining alignment of the footbed 12 and the orthotic 216”, via definition thereof via Dictionary.com:











noun
1	the act of registering.

wherein “register” is defined:
register
noun
11	Printing.
a	a precise adjustment or correspondence, as of lines, columns, etc., especially on the two sides of a leaf.
b	correct relation or exact superimposition, as of colors in color printing.

wherein “correct” is defined:
adjective
8	conforming to fact or truth; free from error; accurate:
a correct answer.
9	in accordance with an acknowledged or accepted standard; proper:
correct behavior.

wherein “standard” is defined:
noun
1	something considered by an authority or by general consent as a basis of comparison; an approved model.
2	an object that is regarded as the usual or most common size or form of its kind:
We stock the deluxe models as well as the standards.
3	a rule or principle that is used as a basis for judgment:
They tried to establish standards for a new philosophical approach.

wherein “rule” is defined:
rule
noun
1	a principle or regulation governing conduct, action, procedure, arrangement, etc.: the rules of chess.







“In producing updated models, an updated process library and/or an updated parameter library as at 715, results can be pulled as at 709, and variables can be replaced in the relevant models to supports system results.  For example, kinematic, burn rate, goal trajectory, and finite element variables can be replaced.  If, after multiple iterations, the models and algorithms according to the present invention are not able to predict the system results as desired, the variables in the process library algorithms can 
be replaced in order to more accurately predict the system results.  Further, if, after multiple iterations of the process library updates aren't able to predict system results, replace variables in parameter library algorithms to accurately predict the system results.”

















Regarding claim 4, Kane as combined teaches the method according to claim 1 wherein the surgical orthotic (as printed) is 3-D printed from a nylon or nylon composite material or other autoclavable and sterilisable material (given that “the system is…sanitized” via
[0067] According to some embodiments, the system is less than 3 cm tall to avoid tripping and gait changes.  According to some embodiments, all electronic componentry are contained within the device, other than the USB connection (if 
necessary) or power cord (if necessary).  According to some embodiments, the 
system can be sanitized using a cleansing solution or product to eliminate the 
spread of germs between patients.).

Regarding claim 5, Kane as combined teaches the method according to claim 1 wherein the step of dorsiflexing (via said patient walking) the forefoot includes dorsiflexing all toes (via said patient walking) on the foot of a patient.
Regarding claim 7, Kane as combined teaches the method according to claim 1 including the step of sterilising or autoclaving the surgical orthotic (given that “the system is…sanitized” cited in the rejection of claim 4).
Regarding claim 8, Kane as combined teaches the surgical foot orthotic (as said printed) for the foot of a patient (with said flat foot), the surgical foot orthotic (as printed) being formed by the method according to claim 1.







Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (US Patent App. Pub. No.: US 2016/0331071 A1) in view of Gosieski, Jr. et al. (US Patent 9,817,439) as applied above further in view of Hansen et al. (US Patent 8,480,760)
Regarding claim 2, Kane teaches the method according to claim 1 wherein the forefoot (of said flat foot) is dorsiflexed (via said walking) by an angle (or “any angle”) between 30° to 50°, or at approximately 45°, to the plane defined by the foot (via said flat foot).
Thus, Kane does not teach “30° to 50°, or at approximately 45°”. Accordingly, Hansen teaches 30° to 50°, or at approximately 45° (or “dorsiflexion can be…45°” via c.10,ll. 43-52:
“In another preferred embodiment, the ankle system has a plantarflexion-dorsiflexion range of from between 80.degree.  plantarflexion to about 15.degree.  dorsiflexion.  For example, the range of plantarflexion can be &gt;0.degree., 5.degree., 10.degree., 15.degree., 20.degree., 25.degree., 30.degree., 35.degree., 40.degree., 45.degree., 50.degree., 55.degree., 60.degree., 65.degree., 70.degree., 75.degree., and 80.degree.  and any angle therebetween.  In another example, the range of dorsiflexion can be &gt;0.degree., 1.degree., 2.degree., 3.degree., 4.degree., 5.degree., 6.degree., 7.degree., 8.degree., 9.degree., 10.degree., 11.degree., 12.degree., 13.degree., 14.degree., 15.degree., 16.degree., 17.degree., 18.degree., 19.degree., 20.degree., 25.degree., 30.degree., 35.degree., 40.degree., and 45°  and any angle therebetween.  Where there is neither plantarflexion nor dorsiflexion the ankle system is at 0.degree., neutral.”

Thus one of ordinary skill in the art of feet can modify Kane’s patient with flat foot with Hansen’s teaching of 45° and recognize that the modification is predictable or looked forward to because 45° dorsiflexion has “expected commercial applications” such as “orthoses for persons with disabilities” via Hansen, c.10,ll. 53-63:
“The expected commercial applications include ankle-foot prostheses and 
orthoses for persons with disabilities.  These components would hopefully improve the mobility of these persons by allowing them to automatically adapt to various walking surfaces while at the same time giving them biomimetic ankle-foot roll-over shape as well as storage and release of energy from the prosthesis at the appropriate times.  The device can also allow for automatic adaptation for different heel heights, allowing a user to use a variety of different shoes.  The devices can also be used in walking machines, legged robots, and toys.”
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (US Patent App. Pub. No.: US 2016/0331071 A1) in view of Gosieski, Jr. et al. (US Patent 9,817,439) as applied above further in view of TAYLOR et al. (US Patent App. Pub. No.: US 2017/0246338 A1).
Regarding claim 3, Kane discloses the method according to claim 1 wherein the first orthotic (fig. 1) is formed from a heat (via “heats the material and controls flow”) mouldable template (or “a model” via:
“[0095] The orthotic can be manufactured using an automated manufacturing process.  Exemplary and non-limiting examples of suitable manufacturing processes include CNC routing and 3D printing.  3D printing is an additive manufacturing technique that is used to create solid objects from a digital file.  After a model is made in Computer Aided Design (CAD) software, it is automatically sliced into many planar layers by the software.  This is then uploaded to the 3D printer as a Stereolithography (.stl) file, which creates the object one layer at a time.  There are several methods of adding layers, 
but because there is no need for super high resolution, fused deposition modeling (FDM) is the best technique.  FDM uses a polymer filament or metal wire that supplies material to an extrusion nozzle, which heats the material and controls flow.  The melted material is used to form layers, which harden immediately after being applied.”).

	Thus, Kane does not teach, as indicated in bold above, “mouldable”.





















shape…can…be softened…to adjust…the fit to…the foot” via

[0056] Spica casts are described in detail above, and are used in the treatment of hip dysplasia, in particular in infants.  Ponsetti casts are used for the treatment of club foot by repeated casting the foot by stretching the ligaments and other soft tissue until the deformity is removed.  AFOs are ankle to foot splint type devices that are used to make positional corrections to a patient's gait, as described above.  There are many conditions that affect the way in which a patient walks and this type of device is used in large numbers.  The extent of the correction needed determines both the length of time the OSO must be worn and the number of times the OSO must be altered to create a new positional change or to reduce chafing caused by incorrect fit adjustment (which occurs in 25-30% of fittings).  When the article is used as an AFO, an initial basic shape is produced, which can then be softened by heat to adjust both the fit to the patient's limb and those areas around and below the foot that are used to change the distribution of weight on the foot to correct the gait.  There are also a variety of splinting applications included within this definition of orthotics.  For instance, limb correction splinting associated with cerebral palsy sufferers where the corrections involve incremental positional changes and where the current splinting system entails re-modelling at a remote specialist orthotic centre are a useful application of the articles of the invention.  The current method of treatment requires two clinic visits at each stage, between which the splint is remodelled as a result of limb change from the initial period of correction.  This results in delays in treatment, where because the splint is not being worn, no progress is being made.  Further, when the remodelled splint is received, 25% of the time it is incorrect, and the fit must be changed, causing further delay and further visits to the clinic.  The article of the invention can be remodelled at the clinic, while the wearer waits, entirely avoiding the treatment delay while the 
splint is remodelled at the workshop.  The correction of idiopathic toe walking also requires serial recasting, and so the use of the article in the correction of this deformity could also be beneficial.).

	Thus said one of ordinary skill in feet can modify Kane’s orthotic of fig. 1 and said 

“heat the material and controls flow” with Taylor’s teaching of softening a shape and 

adjustment thereof for the foot and recognize that the modification is predictable or looked forward to because Taylor’s teaching of changing the foot shape provides “A significant advantage…that the turnaround time for a patient to receive his or her article is greatly reduced and… is especially pronounced for young patients whose 
bodies grow and change quickly” via Taylor:
[0053] A significant advantage of this technique over existing techniques is 
that the turnaround time for a patient to receive his or her article is greatly 
reduced and the need for specialist workshops and specialised craftsman is 
minimised.  This benefit is especially pronounced for young patients whose 
bodies grow and change quickly
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANE et al. (US Patent App. Pub. No.: US 2016/0331071 A1) in view of Gosieski, Jr. et al. (US Patent 9,817,439) as applied above further in view of Bergquist (US Patent 7,367,074).
Regarding claim 6, Kane teaches the method according to claim 1 including the step of providing indicium on the surgical orthotic (as printed), the indicium corresponding to a predetermined alignment point (or “misaligned” “points”) on the foot (via said flat foot) of the patient (with said flat foot via:
“[0088] The orthotic model can be transferred between a coding software and 3D modeling software multiple times for the final orthotic output.  Specifically, the 3D model of the scanned generic orthotic can be transferred to coding software, where modifications to the x-, y-, and z-coordinates can be made.  This modified orthotic coordinate model can be transferred back into 3D modeling program as an array of coordinates in 3D space.  The points can be meshed together to create a 3D solid model of the orthotic, which will be converted to a .stl file for 3D printing.  Converting the model of the orthotic between different representations increases the possibility of deforming the orthotic model.  Initially, converting a 3D model of a generic orthotic to a 
coordinate representation in coding software introduces possibility of data points being distorted or misaligned.  This is further attributed to the intricate details of the generic orthotic model.  The resolution of the orthotic present in the 3D model contains a large amount of coordinates that will be transferred into coding software.  The higher resolution of data points being transferred between the 3D modeling and coding software increases the possibility in misrepresentation of orthotic model.  To ensure that 
misrepresentation of the 3D generic model does not occur in coding software, a 3D graphical representation of the coordinate model in coding software can be constructed and compared to the 3D model of the orthotic in modeling software.”).

	Thus, Kane does not teach, as indicated in bold above:

A.	“providing indicium on”; and

B.	“the indicium corresponding to”.	









	
	providing indicium (as shown in fig. 7:21: “the fifth metatarsal phalangeal joint 21”) on (a foot as shown in fig. 7)…the indicium (21) corresponding to (a “mark…37 (the…fifth 21 metatarsal phalangeal joint)” as shown in fig. 18:37 via:
To complete the fit/forming process of the invention, the patient's foot 14 is then repositioned on the cooled configured orthotic plate 35 under the guidance of the practitioner and comfortably positioned to maximize the medial and lateral longitudinal arches.  The practitioner then proceeds to mark the configured orthotic plate 35 based first on the positioning of the first metatarsal phalangeal joint 19 in FIG. 11 of the drawings and then the fifth metatarsal phalangeal joint 21 see FIG. 7 of the drawings, these positions having been determined previously and generally illustrated in FIGS. 7, 11, 19 and 21 of the drawings.  An outline 38 of the so engaged foot 14 is then traced onto the configured orthotic plate 35 with a straight line at 39 applied to and extending transversely between the so marked 36 and 37 (the first 19 and fifth 21 metatarsal phalangeal joint) as seen in broken lines in FIG. 18 of the drawings.  The thus marked configured orthotic plate 35 is then trimmed and sanded by use of power tools and hand application resulting in the finished exterior shape indicated in trace broken lines 38 in FIG. 18 of the drawings and solid lines generally in FIGS. 1-3 of the drawings.).

Thus one of ordinary skill in the art of feet can modify Kane’s printed orthotic with Bergquist’s matching marks 21,37 and recognize that the modification is predictable or looked forward to because the indicium markings 21,37 are used to obtain a “finished exterior shape” (Begquist, cited above) or a polished to the highest degree of excellence exterior shape.







Allowable Subject Matter
Claim 10 is allowed and claim 11 is allowable pending the objection of claims 1-9 and 11.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, claim 10 is allowed for the reasons as applicants have properly pointed out as discussed above regarding claims 9 and 10, reproduced below, in applicant’s remarks of 10/26/20:
pages 15,16 emphasis added:
“Furthermore, Kane does not disclose or suggest "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot," as recited in claim 9. In rejecting claim 9, the Office Action apparently aligns "the orthotic is being worn by the patient" of Kane with the claimed surgery conducted on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot. The Applicant respectfully disagrees. The Applicant respectfully asserts that the Office Action's interpretation of the claimed "surgery" is unreasonably broad. In particular, the definition of "surgery" provided on page 6 of the Office Action would suggest that applying a Band-AidTM over a paper cut on a finger is the equivalent of performing surgery. This is unreasonably broad when considering the disclosure of the present specification, which is concerned with invasive surgical treatments of the foot and/or ankle. Application, paragraph [0043]. The Applicant respectfully submits that an "orthotic... being worn by the patient" as disclosed in Kane is not equivalent to "conducting an invasive surgery on the foot and/or ankle of the patient" as recited in claim 9. Therefore, Kane fails to disclose or suggest the claimed "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot.’ ”;

page 16:
“Additionally, claim 9 is also not obvious in view of Kane based on the Piraino Declaration submitted herewith. Specifically, "conducting an invasive surgery on the foot and/or ankle of the patient whilst the surgical foot orthotic is disposed about the foot" would not be obvious to a person of ordinary skill in the art based on the teachings of Kane. At paragraph 5 of the Piraino Declaration, Dr. Piraino states that he does not see how the disclosure of Kane can be used to arrive at the present invention in producing a foot orthotic able to be used in foot surgery. In paragraph 6, Dr. Piraino states that it is possible to erroneously align a foot during surgery which will have obvious deleterious effects.”;





page 19:
“First, the combination of Kane, Handelsman, and Korda does not disclose or suggest "In a foot and/or ankle invasive surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic," as recited in claim 10. In rejecting claim 10, the Office Action apparently relies on the teachings of Kane for allegedly disclosing in a foot and/or ankle surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic. The Applicant respectfully disagrees for reasons given above with respect to claim 9. Specifically, the Applicant asserts that the Office Action's interpretation of the claimed "surgery" is unreasonably broad when considering the disclosure of the present specification. The Applicant respectfully submits that an "orthotic... being worn by the patient" as disclosed in Kane is not equivalent to "[i]n a foot and/or ankle invasive surgery of a patient" as recited in claim 10.”; and

pages 21,22:
“Third, claim 10 is not obvious in view of Kane Handelsman, and Korda based on the Piraino Declaration submitted herewith. Specifically, "In a foot and/or ankle invasive surgery of a patient, utilizing a weight-bearing stance corrected foot orthotic adapted to be used on the foot of an anaesthetised patient in the supine or prone position," would not be obvious to a person of ordinary skill in the art based on the teachings of Kane, alone or in combination with Handelsman and Korda. At paragraph 5 of the Piraino Declaration, Dr. Piraino states that he does not see how the disclosure of Kane can be used to arrive at the present invention in utilizing a foot orthotic in foot surgery. In paragraph 6, Dr. Piraino states that it is possible to erroneously align a foot during surgery which will have obvious deleterious effects.

Regarding claim 11, claim 11 is allowable for the same reasons as in the Office action of 6/26/20, page 22.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 is allowable for the same above reasons as in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667           

/ANDREW M MOYER/Primary Examiner, Art Unit 2663